EXHIBIT 10.23

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is entered into and dated
as of March 7, 2012 (this “Agreement”), by and among Micro Imaging Technology,
Inc., a California corporation (the “Company”), and Alpine MIT Partners, LLC, a
Delaware limited liability company (“Purchaser”).

 

WITNESSETH

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933 (the “Securities Act”),
and Rule 506 promulgated thereunder, the Company desires to issue and sell to
Purchaser, and Purchaser desires to purchase from the Company, certain
securities of the Company pursuant to the terms set forth herein.

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Purchaser, as provided
herein, and Purchaser shall purchase (a) One Million Dollars (US$1,000,000)
original principal amount of 7% Senior Secured Convertible Debentures in the
form attached hereto as Exhibit A (the “Initial Convertible Debenture”), which
shall be convertible at an initial conversion price of $0.003 per share into
shares of the Company’s common stock, par value $0.001 (the “Common Stock”) (as
converted, the “Initial Conversion Shares”), and (b) the Additional Investment
Right issued and sold under this Agreement, in the form of Exhibit B (the
“Additional Investment Right”) to purchase an additional One Million Dollars
(US$1,000,000) of original principal amount of 7% Senior Secured Convertible
Debentures in the form attached hereto as Exhibit A thereto (the “Additional
Convertible Debenture”), which shall be convertible at an initial conversion
price of (x) $0.00375 per share of Common Stock during the first six months from
the date hereof, (y) $0.005 per share of Common Stock during the period
commencing immediately after the six month anniversary date of this Agreement
and ending on the nine-month anniversary date of this Agreement and (z) $0.0075
per share of Common Stock during the period commencing immediately after the
ninth month anniversary date of this Agreement and ending on the twelve-month
anniversary date of this Agreement (as converted, the “Additional Conversion
Shares”). The Initial Convertible Debenture, the Additional Investment Right,
the Additional Convertible Debenture, the Initial Conversion Shares and the
Additional Conversion Shares are collectively referred herein as the
“Securities.” The Initial Convertible Debenture and the Additional Convertible
Debenture are collectively referred herein as the “Convertible Debentures.” The
Initial Conversion Shares and the Additional Conversion Shares are collectively
referred herein to as the “Conversion Shares.”

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Security, Security Agreement
and Financing Statement in the form attached hereto as Exhibit C (the “Security
Agreement”), pursuant to which the Company has agreed to provide Purchaser a
security interest in Collateral (as this term is defined in the Security
Agreement), to secure the Company’s obligations under this Agreement, the
Initial Convertible Debenture, the Additional Convertible Debenture, the
Additional Investment Right and the Security Agreement and any other agreements
ancillary or related hereto or thereto (collectively, the “Transaction
Documents”).

 

 

 

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 



1.PURCHASE AND SALE OF INITIAL CONVERTIBLE DEBENTURE.

 

(a)          Purchase of Securities. Subject to the satisfaction (or waiver) of
the terms and conditions of this Agreement, Purchaser agrees to purchase, and
the Company agrees to sell and issue to Purchaser, the Securities, all in the
amounts and on the dates, respectively, as set forth herein.

 

(b)          Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing (as defined below), the Company shall issue and sell
to the Purchaser, and the Purchaser shall purchase from the Company, the Initial
Debenture and the Additional Investment Right for an aggregate purchase price of
$1,000,000. The closing of the purchase and sale of the Securities shall take
place within 30 days from the date hereof, on such date as is mutually agreed to
by the Company and Purchaser, subject to notification of satisfaction of the
conditions to the Closing set forth herein and in Section 5 below (the
“Closing”).

 

(b)          Closing Deliveries. At the Closing, the Company shall deliver or
cause to be delivered to Purchaser the following:

 

(i)         the Convertible Debenture, registered in the name of Purchaser, in
the original principal amount of $1,000,000.00;

 



(ii)         the Additional Investment Right, registered in the name of
Purchaser, pursuant to which Purchaser shall have the right to acquire an
additional Convertible Debenture with an original principal amount of up to
$1,000,000.00;

(iii)        the legal opinion of Company Counsel, in the form of Exhibit D,
executed by such counsel and delivered to the Purchasers; and

 

(vi)         the Security Agreement duly executed by the Company in favor of the
Purchaser;

 

(vii)        proper financing statements in form appropriate for filing under
the Uniform Commercial Code or similar legislation of all jurisdictions that the
Purchaser(s) may reasonably deem necessary or desirable in order to perfect and
protect the liens and security interests created under the Security Agreement,
covering the collateral described in the Security Agreement;

 

(viii)        a check in the amount of $75,000 as payment of Purchaser’sa
non-accountable expense reimbursement, and 



 

2

 

 

(ix)          any other document reasonably requested by the Purchaser or
Purchaser’s Counsel. 

 

At the Closing, Purchaser shall deliver or cause to be delivered to the Company
$1,000,000 in United States dollars in immediately available funds, by wire
transfer, to an account designated in writing by the Company for such purpose.

 

2.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to Purchaser that as of the date hereof:

 

(a)          Organization and Qualification. The Company’s public filings with
the United States Securities and Exchange Commission (the “SEC”), (collectively,
the “SEC Filings”), contain a list of all direct and indirect subsidiaries of
the Company, the names of each person that owns equity of such subsidiaries and
the percentage of equity owned by each such person. Except as set forth in the
SEC Filings, the Company and its subsidiaries are corporations duly organized
and validly existing in good standing under the laws of the jurisdiction in
which they are incorporated, and have the requisite corporate power to own their
properties and to carry on their business as now being conducted and proposed to
be conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries taken as a whole.

 

(b)          Authorization, Enforcement, Compliance with Other Instruments.
(i) The Company has the requisite corporate power and authority to enter into
and perform its obligations under the Transaction Documents and to issue the
Conversion Shares in accordance with the terms of the Convertible Debentures,
(ii) the execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Convertible Debentures, the
Additional Investment Right, and the reservation for issuance and the issuance
of the Conversion Shares upon conversion of the Convertible Debentures have been
duly authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Transaction Documents have been duly executed and
delivered by the Company, (iv) the Transaction Documents constitute the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

3

 

 



(c)           Capitalization. The SEC Filings correctly set forth all shares
that are issued and outstanding. All of such outstanding shares have been
validly issued and are fully paid and nonassessable. No shares of Common Stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company. As of the date of this
Agreement, except as set forth in the SEC Filings, (i) there are no outstanding
options, Additional Investment Right, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, Additional Investment Right, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, and (ii) there are no outstanding debt securities, and no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance or conversion of the Convertible Debentures.
Attached hereto as Schedule 2(c) is a table showing the capitalization of the
Company, on a pro forma basis, giving effect to the issuance of all the
Conversion Shares and the subsequent issuance of all shares of Common Stock
issuable upon exercise, conversion or exchange of all options, Additional
Investment Right or other rights to acquire Common Stock and all securities
convertible into or exercisable or exchangeable for Common Stock. The SEC
Filings contain true and correct copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as in effect on the date hereof
(the “By-laws”), and the terms of all securities convertible into or exercisable
for Common Stock and the material rights of the holders thereof in respect
thereto.

 

(d)          Issuance of Securities. The Convertible Debentures are duly
authorized and, upon issuance in accordance with the terms hereof, shall be duly
issued and free from all taxes, liens and charges with respect to the issue
thereof. The Conversion Shares issuable upon conversion of the Convertible
Debentures will be duly authorized and reserved for issuance. Upon conversion in
accordance with the terms of the Convertible Debentures, the Conversion Shares
will be duly issued, fully paid and nonassessable.

 

(e)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
Certificate of Incorporation, any certificate of designations of any outstanding
series of preferred stock of the Company or the By-laws or (ii) conflict with or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected. Neither the Company nor
its subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation or By-laws or their organizational charter or
by-laws, respectively, or any material contract, agreement, Security,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its subsidiaries, except as set
forth in the SEC Filings. The business of the Company and its subsidiaries is
not being conducted, and shall not be conducted in violation of any material
law, ordinance, or regulation of any governmental entity. Except as specifically
contemplated by this Agreement and as required under the Securities Act of 1933,
as amended (the “Securities Act”) and any applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof or thereof.
All consents, authorizations, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof. The Company and its
subsidiaries are unaware of any facts or circumstance, which might give rise to
any of the foregoing.

 

4

 

 

(f)          Financial Statements and SEC Reports. Attached hereto as Schedule
2.1(f) are true and complete copies of audited financial statements of the
Company for its fiscal years ending October 31, 2010 and “2011. and the
unaudited financial statements of the Company for the three-months ending
January 31, 2012 (collectively, (the “Financial Statements”). The Financial
Statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved, and, fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended. Neither the Financial Statements nor any other information provided
by or on behalf of the Company to Purchaser, including, without limitation,
information referred to in this Agreement, collectively contain any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Since October 31, 2011, no changes,
occurrences or developments shall have occurred or become known to the Company
that would be reasonably expected to have a material adverse effect on the
business, properties, prospects, assets, liabilities or condition (financial or
otherwise) of the Company and its subsidiaries taken individually or in the
aggregate (a “Material Adverse Effect”). The Company and its subsidiaries have
no material liability, contingent or otherwise except those reflected on the
Financial Statements and those incurred in the ordinary course since October 31,
2011. A copy of all reports required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law to file such material) (the foregoing
materials being collectively referred to herein as the “SEC Reports” are
available for review on the SEC’s website, www.sec.gov. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

5

 

 

(g)          Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, the Common Stock or any of the Company’s subsidiaries, wherein an
unfavorable decision, ruling or finding would (i) have a material adverse effect
on the transactions contemplated hereby or (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein.

 

(h)          Acknowledgment Regarding Purchaser’s Purchase of the Convertible
Debentures. The Company acknowledges and agrees that the Purchaser is acting
solely in the capacity of an arm’s length Purchaser with respect to this
Agreement and the transactions contemplated hereby. The Company further
acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Purchaser or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Purchaser’s purchase of the Convertible Debentures or the Conversion Shares. The
Company further represents to the Purchaser that the Company’s decision to enter
into this Agreement has been based solely on the independent evaluation by the
Company and its representatives.

 

(i)          No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Convertible Debentures, the Additional Investment Right, the Conversion
Shares or the Warrant Shares (collectively, the “Securities”).

 

(j)          No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act.

 

(k)         Employee Relations. Neither the Company nor any of its subsidiaries
is involved in any labor dispute nor, to the knowledge of the Company or any of
its subsidiaries, is any such dispute threatened. None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.

 

(l)          Intellectual Property Rights. The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing that reasonably
could be expected to result in a Material Adverse Effect.

 

6

 

 

(m)         Environmental Laws. The Company and its subsidiaries are (i) in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), except where non- compliance could not
reasonably be expected to result in a Material Adverse Effect (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, except where failure
to receive such permits could not reasonably be expected to result in a Material
Adverse Effect and (iii) are in compliance with all terms and conditions of any
such permit, license or approval, except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.

 

(n)          Collateral. The Company holds good and marketable title in and to
the Collateral, free and clear of all liens, charges, security interests,
options, claims, mortgagess, pledges, proxies, voting trusts or agreements,
obligations, understandings or arrangements or other restrictions on title or
transfer of any nature whatsoever, except as set forth in the SEC Filings. Any
real property and facilities held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.

 

(o)          Insurance. Except as set forth in the SEC Filings, the Company and
each of its subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company and its subsidiaries are engaged. Neither the Company nor any such
subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.

 

(p)          Regulatory Permits. Except as set forth in the SEC Filings, the
Company and its subsidiaries possess all material certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any such subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit, the revocation or modification of which could reasonably be expected to
result in a Material Adverse Effect.

 

7

 

 

(q)          Internal Accounting Controls. The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, and (iii) the recorded amounts for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(r)          No Material Adverse Breaches, etc. Neither the Company nor any of
its subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries is in
breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.

 

(s)          Tax Status. The Company and each of its subsidiaries has made and
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.

 

(t)          Certain Transactions. Except as disclosed in the SEC Filings and
except for arm’s length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(u)          Fees and Rights of First Refusal. The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties. All required right of first refusal notices have been duly given and
the applicable exercise period, applicable to the transactions contemplated by
the Transaction Documents, has expired in accordance with its terms and none of
the Convertible Debentures, the Additional Investment Right, or the Conversion
Shares, when issued as contemplated hereby, will be subject to, or give rise to,
any right of first refusal or similar right.

 

8

 

 

(v)         Brokerage Fees. No broker’s, finder’s or placement fee or commission
will be payable to any person retained by or on behalf of the Company or its
subsidiaries with respect to any of the transactions contemplated by this
Agreement or any of the other Transaction Documents. The Company hereby
indemnifies the Purchaser against and agrees that it will hold the Purchaser
harmless from any claim, demand or liability, including reasonable attorneys’
fees, for any broker’s, finder’s or placement fee or commission alleged to have
been incurred by such indemnifying party.

 

(w)         Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar anti
takeover provision under the Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.

 

(x)          No Violation. The issuance and sale of the Securities contemplated
hereby does not conflict with or violate any rules or regulations of the Trading
Market.

 

(y)         Investment Company. The Company is not, and is not an Affiliate of,
an investment company within the meaning of the Investment Company Act of 1940,
as amended.

 

(z)          Ranking. As of the date of this Agreement, no indebtedness of the
Company is senior to the Convertible Debentures in right of payment, whether
with respect to interest or upon liquidation or dissolution, or otherwise.

 

3.           REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 

The Purchaser represents and warrants to the Company that as of the date hereof:

 

(a)          Knowledge, Skill and Experience. It has substantial knowledge,
skill and experience in making investment decisions of the type represented by
the shares of Common Stock issuable upon conversion of the Convertible
Debentures and exercise of the Additional Investment Right.

 

(b)          Capable of Bearing Risks. It is capable of evaluating the risk of
its investment in the Securities and is able to bear the economic risk of such
investment, including the risk of losing the entire investment.

 



(c)          Acquiring for its Own Account. The Securities will be acquired by
it for investment purposes only, for its own account and not with a present view
to any distribution thereof in violation of applicable securities laws.

 

9

 

 

(d)          Compliance with Securities Law. If the Purchaser should in the
future decide to dispose of the Securities, it is understood that it may so do
only in compliance with the Securities Act and applicable state securities laws.

 

(e)          Access to Information. The Company has made available to the
Purchaser the opportunity to ask questions of and to receive answers from the
Company’s officers, directors and other authorized representatives concerning
the Company and its business and prospects and the Purchaser has been permitted
to have access to all information which it has requested in order to evaluate
the merits and risks of the purchase of the Securities.

 

(f)          Acknowledgement. The Purchaser understands that:

 

(i)          the Securities have not been registered under the Securities Act by
reason of their issuance in a transaction exempt from the registration
requirements of the Securities Act;

 

(ii)         the Securities must be held indefinitely unless they are registered
under the Securities Act and applicable state securities laws or a subsequent
disposition thereof is exempt from such registration (and, upon request,
evidence satisfactory to the Company is provided by the Purchaser of the
availability of such exemptions, including, upon request, the delivery to the
Company of an opinion of counsel, which opinion is reasonably satisfactory to
the Company); and

 

(iii)        the Securities may bear a legend to such effect.

 

The Company acknowledges and agrees that Purchaser does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.

 

4.            COVENANTS.

 

(a)          Best Efforts. The Company shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 5 of
this Agreement.

 

(b)          Securities Laws. The Company shall, on or before each Closing Date,
take such action as the Company shall reasonably determine is necessary to
qualify the Securities, or obtain an exemption for the Securities for sale to
the Purchaser at the Closing pursuant to this Agreement under the Securities Act
and applicable securities or “Blue Sky” laws of the states of the United States,
and shall provide evidence of any such action so taken to the Purchaser on or
prior to the Closing Date.

 

(c)           Use of Proceeds. The Company will use the proceeds from the sale
of the Securities primarily for product development and initial product
roll-out, substantially in accordance with the budget, which is attached hereto
as Exhibit 4(c) (the "Budget"); provided, that any adverse deviation from the
Budget in excess of $10,000.00 shall require the prior written approval of the
Purchaser.

 

10

 

 

(d)          Reservation of Shares. The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the issuance of the Conversion Shares and Warrant Shares. If at any time the
Company does not have available such shares of Common Stock as shall from time
to time be sufficient to effect the conversion of all of the Conversion Shares,
the Company shall call and hold a special meeting of the shareholders within
thirty (30) days of such occurrence, for the sole purpose of increasing the
number of shares authorized.

 

(e)          Corporate Existence. So long as at least $500,000 original
principal amount of the Convertible Debentures remain outstanding, the Company
shall not directly or indirectly consummate any merger, reorganization,
restructuring, reverse stock split consolidation, sale of all or substantially
all of the Company’s assets or any similar transaction or related transactions
(each such transaction, an “Organizational Change”) unless, prior to the
consummation of an Organizational Change, the Company obtains the written
consent of the Purchaser. In any such case, the Company will make appropriate
provision with respect to such holders’ rights and interests to insure that the
provisions of this Section 4(e) will thereafter be applicable to the Convertible
Debentures.

 

(f)          Purchaser’s Right of First Refusal. As long as at least $500,000
original principal amount of the Convertible Debentures is outstanding, if the
Company intends to raise additional capital by the issuance or sale of capital
stock of the Company, including without limitation shares of any class of common
stock, any class of preferred stock, options, Additional Investment Right or any
other securities convertible or exercisable into shares of common stock (whether
the offering is conducted by the Company, underwriter, placement agent or any
third party) the Company shall be obligated to offer to the Purchaser such
issuance or sale of capital stock, by providing in writing the principal amount
of capital it intends to raise and outline of the material terms of such capital
raise, prior to offering such issuance or sale of capital stock  to any third
parties including, but not limited to, current or former officers or directors,
current or former shareholders and/or investors of the obligor, underwriters,
brokers, agents or other third parties.  The Purchaser shall have thirty (30)
business days from receipt of such notice of the sale or issuance of capital
stock to exercise its right during the thirty (30) business days following
receipt of the notice to purchase all or a portion of such offered Common Stock,
any class of preferred stock, options, Additional Investment Right or any other
securities convertible or exercisable into shares of Common Stock in accordance
with the terms and conditions set forth in the notice of sale.

 

(g)          Payment of Principal, Premium and Interest. The Company will duly
and punctually pay the principal, the interest, the premium (if any) and any
other amounts owing under this Agreement and the Convertible Debentures, in each
case when due under the terms of this Agreement and the Convertible Debentures,
and the Company will observe and comply with all other requirements applicable
to it pursuant to this Agreement and the other Transaction Documents, subject in
each case to applicable notice and grace periods.

 

11

 

 

(h)          Payment of Obligations. The Company and its subsidiaries shall pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its obligations and liabilities of whatever
nature, except (a) when the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP, with respect thereto have been provided on the books of the Company,
(b) for delinquent obligations which do not have a Material Adverse Effect, or
(c) for trade and other accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of the Company and its
subsidiaries, as the case may be.

 

(i)          Conduct of Business and Maintenance of Existence. Subject to this
Agreement, the Company and its subsidiaries shall continue to engage in the
business as the same is now conducted by it, and preserve, renew and keep in
full force and effect and in good standing its corporate existence and take all
reasonable action to maintain all material rights, privileges, franchises,
permits, licenses and approvals, copyrights, patents, trademarks, licenses and
trade names necessary or desirable in the normal conduct of the Company’s
business except for rights, privileges, franchises, permits, licenses and
approvals, copyrights, patents, trademarks and tradenames the loss of which
would not in the aggregate reasonably be expected to result in a Material
Adverse Effect, and except as otherwise permitted by this Agreement.

 

(j)          Maintenance of Properties. The Company and its subsidiaries shall
keep its properties in such reasonable repair, working order and condition,
normal wear and tear excepted, and shall from time to time make such reasonable
repairs, replacements, additions and improvements thereto, as are necessary for
the efficient operation of the Company’s business and shall comply at all times
in all material respects with all material franchises, licenses and leases to
which it is party so as to prevent any loss or forfeiture thereof or thereunder,
except where (i) compliance is at the time being contested in good faith by
appropriate proceedings and (ii) failure to comply with the provisions being
contested has not resulted, and does not create a material risk of resulting, in
the aggregate in any Material Adverse Effect.

 

(k)          Compliance with Law. The Company and its subsidiaries shall comply
in all material respects with all requirements of law, except where (a)
compliance therewith shall at the time be contested in good faith by appropriate
proceedings and (b) failure so to comply with the provisions being contested has
not resulted, and does not create a material risk of resulting, in the
aggregate, in any Material Adverse Effect.

 

(l)          Compliance with Transaction Documents. The Company and its
subsidiaries shall comply in all material respects with all the Transaction
Documents (to the extent not in violation of the other provisions of this
Agreement).

 

(m)          Insurance. Except as set forth in the SEC Filings, the Company and
its subsidiaries shall at all times from and after the date of the Closing,
maintain in full force and effect insurance with reputable and solvent insurance
carriers in such amounts, covering such risks and liabilities and with such
deductibles or self-insured retentions as are in accordance with normal industry
practice in the Company’s business.

 

(n)          Environmental Laws. The Company and its subsidiaries shall comply
in all material respects, with the provisions of all applicable environmental
laws, and shall keep its owned properties free of any lien imposed pursuant to
any environmental law. Neither the Company nor any of its subsidiaries shall
generate, store, transport or dispose of any hazardous material on the
properties of the Company or its subsidiaries except as may be allowed under
valid permits.

 

12

 

 

(o)          Restricted Payments. Neither the Company nor any of its
subsidiaries shall, directly or indirectly, declare, order or pay any dividends
or make any distributions of any kind on its outstanding capital stock or any
other payments of any kind to any of the holders of its capital stock in respect
of such capital stock (including any redemption, purchase or acquisition of the
same) or make or set apart any sum, payment, dividend, distribution or property
for such purpose (or become contractually committed to do so), except that the
Company’s subsidiaries may pay dividends or make distributions to the Company.

 

(p)          Financial Statements and Reports. The Company and its subsidiaries
shall maintain a system of accounting in which entries that are correct in all
material respects shall be made of all transactions in relation to their
business and affairs in accordance with GAAP consistent with past practices.

 

(q)          Annual Reports. Unless the Company files such information with the
SEC, the Company shall furnish to the Purchaser as soon as available, and in any
event within 90 days after the end of each fiscal year, the consolidated balance
sheet of the Company and its subsidiaries as at the end of such fiscal year, the
consolidated statement of income, statement of changes in stockholders’ equity
and statement of cash flows of the Company and its subsidiaries as at the end of
such fiscal year (all in reasonable detail) and, in the case of consolidated
financial statements, comparative figures for the immediately preceding fiscal
year.

 

(r)          Quarterly Reports. Unless the Company files such information with
the SEC, the Company shall furnish to the Purchaser as soon as available and, in
any event, within 45 days after the end of each of the first three fiscal
quarters of the Company each year, the unaudited consolidated balance sheet of
the Company and its subsidiaries as of the end of such fiscal quarter, the
consolidated statement of income and the statement of cash flows of the Company
and its subsidiaries for such fiscal quarter and for the portion of the fiscal
year then ended (all in reasonable detail) and comparative figures for the same
period in the preceding fiscal year.

 

(s)          Other Information. From time to time at reasonable intervals upon
request of any authorized officer of the Purchaser, the Company and its
subsidiaries shall furnish to the Purchaser such other information regarding the
Company’s business, assets, financial condition, income or prospects as such
officer may reasonably request, including copies of all tax returns of the
Company and its subsidiaries and any licenses, agreements, leases and
instruments to which any of the Company or its subsidiaries is party.

 

(t)          No Senior Indebtedness. As long as any part of the Convertible
Debentures is outstanding, the Company shall not incur any indebtedness,
liability or obligation that is senior to the Convertible Debentures in right of
payment, whether with respect to interest or upon liquidation or dissolution, or
otherwise.

 

13

 

 

(u)          Board of Directors. Immediately after the Closing, the size of the
Company’s Board of Directors shall be increased to seven members and the Company
shall use its best efforts to cause four directors selected by Purchaser (the
“Purchaser Nominees”) to be appointed to the Board of Directors and to nominate
the Purchaser Nominees to serve on the Board of Directors at any subsequent
stockholders’ meeting for the election of directors..

 

(v)         Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities (including the Conversion Shares) will result in
dilution of the outstanding shares of Common Stock, which dilution may be
substantial under certain market conditions. The Company further acknowledges
that its obligations under the Transaction Documents, including without
limitation its obligation to issue the Securities (including the Conversion
Shares) pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim that the Company may
have against any Purchaser.

 

(w)          No Impairment. At all times after the date hereof, the Company will
not take or permit any action, or cause or permit any subsidiary to take or
permit any action that impairs or adversely affects the rights of the Purchaser
under the Transaction Documents.

 

(x)          Shareholders Rights Plan. No claim will be made or enforced by the
Company or any other Person that any Purchaser is an “Acquiring Person” under
any shareholders rights plan or similar plan or arrangement in effect or
hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Conversion Shares under the Transaction Documents or under any other agreement
between the Company and the Purchasers.

 



(y)          MFN Provision. If the Company or any Subsidiary of the Company
offers to issue or issues to any Person any security of the Company or any
Subsidiary of the Company (“New Securities”), then the Company shall offer to
each Purchaser the right to exchange all or a portion of the securities then
held by such Purchaser (the “Existing Securities”), plus accumulated and unpaid
interest and dividends, of such Existing Securities for New Securities of equal
value. Such offer shall made at the same time and in the same manner as if such
offer is being made to any other potential purchaser of any New Security. Each
Purchaser shall have 20 Trading Days to review the offer and determine whether
it wants to exchange all or any portion of the its Existing Securities.

 

5.           CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE.

 

(a)          The obligation of the Purchaser hereunder to purchase the
Convertible Debentures and the Additional Investment Right at each Closing, is
subject to the satisfaction, at or before the Initial Closing Date and each
Subsequent Closing Date, of each of the following conditions:

 

(i)          The holders of current liabilities identified in Schedule 5(a)(i)
shall have executed Conversion Agreements (herein so called), pursuant to which
each of such holders shall have agreed to convert, effective immediately before
the Closing, such holder’s respective liabilities (including accrued interest,
if any) into such number of shares of Common Stock as set forth opposite such
holders’ name on Schedule 5(a)(i);

 

14

 

  



(ii)         and The Company’s total liabilities shall not exceed the amounts
set forth in Schedule 5(a)(ii)];

 

(iii)        The Company shall have executed the Convertible Debentures,
registered in the name of Purchaser, issuable at such closing and at all prior
closings and delivered each of the same to the Purchaser;

 

(iv)        The Company shall have executed each of the Additional Investment
Rights to purchase the Additional Convertible Debentures (subject to adjustment
as provided therein) issuable at such closing and at all prior closings;
registered in the name of Purchaser and delivered the same to the Purchaser;

 

(v)         The legal opinion of Company Counsel, in the form of Exhibit D,
executed by such counsel, shall have been delivered to Purchaser;

 

(vi)        The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality or
Material Adverse Effect in Section 2 above, in which case, such representations
and warranties shall be true and correct without further qualification) as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions set forth in Section 4 hereof and this Section 5, and
shall have performed, satisfied and complied in all material respects with the
other covenants, agreements and conditions required by this Agreement and the
Security to be performed, satisfied or complied with by the Company at or prior
to the Closing Date. If requested by the Purchaser, the Purchaser shall have
received a certificate, executed by the President of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by the Purchaser including, without limitation an update as
of the Closing Date regarding the representation contained in Section 2(c)
above;

 

(vii)       The Company shall have reserved out of its authorized and unissued
Common Stock, solely for the purpose of effecting the conversion of the
Convertible Debentures shares of Common Stock to effect the conversion of all of
the Conversion Shares then outstanding;

 

(viii)      No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

 

(ix) Purchaser shall have received equity funding from equity investors in
Purchaser in the amount of at least $1,000,000; and

 

15

 

 

(x)          Michael Brennan, Anthony Frank and Victor Hollander shall each have
executed and delivered those Option Agreements in the form as attached hereto as
Exhibit F, Exhibit G and Exhibit H, respectively, pursuant to which the
Purchaser is granted a six (6) month option to purchase 35,714,285 shares from
each of such individuals for $250,000.00 ($0.007 per share).

 



6.            INDEMNIFICATION. In consideration of the Purchaser’s execution and
delivery of this Agreement and acquiring the Securities hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Purchaser, and
all of their officers, directors, employees and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Purchaser Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith, and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Purchaser Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or any of the
other Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or any of the other
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee based on material misrepresentations or
due to a material breach and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the parties hereto, any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Convertible Debentures or
the status of the Purchaser or holder of the Convertible Debentures or the
Conversion Shares as a Purchaser of Convertible Debentures in the Company;
provided, however, that indemnification shall not apply to Indemnified
Liabilities resulting from the gross negligence or willful misconduct of
Purchaser. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

 


7.             REGISTRATION RIGHTS

 

7.1           Shelf Registration. As promptly as possible after receiving
written notice by the holders of at least $500,000 of initial principal amount
of Convertible Debentures, the Company shall prepare and file with the
Commission a “shelf” Registration Statement (as defined below) covering the
resale of all the Conversion Shares for an offering to be made on a continuous
basis pursuant to Rule 415. The Registration Statement shall be on Form S-1 (or
another suitable form) and shall contain the “Plan of Distribution” as directed
by the Purchaser. “Registration Statement” means the initial registration
statement required to be filed under this Section 7 and any additional
registration statements contemplated by Section 7.2(f), including (in each case)
the Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.

 

16

 





(a)            The Company shall use its best efforts to cause the Registration
Statement to be declared effective by the Commission as promptly as possible
after the filing thereof, and shall use its best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
first anniversary of the Effective Date or such earlier date when all Conversion
Shares covered by such Registration Statement have been sold publicly (the
“Effectiveness Period”).

 

(b)            The Company shall notify Purchaser in writing promptly (and in
any event within one business day) after receiving notification from the
Commission that the Registration Statement has been declared effective.

 

7.2.          Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

 

(a)      Not less than ten Trading Days (as defined below) prior to the filing
of a Registration Statement or any related Prospectus or any amendment or
supplement thereto (including any document that would be incorporated or deemed
to be incorporated therein by reference), the Company shall (i) furnish to
Purchaser copies of all such documents proposed to be filed, which documents
(other than those incorporated or deemed to be incorporated by reference) will
be subject to the review of such Purchaser, and (ii) cause its officers and
directors, counsel and independent certified public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of respective
counsel, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which Purchaser shall
reasonably object. As used herein, “Trading Day” means (a) any day on which the
Common Stock is listed or quoted and traded on its primary Trading Market, or
(b) if the Common Stock is not then listed or quoted and traded on any Trading
Market, then any Business Day. As used herein, “Trading Market” means the Nasdaq
Stock Market or any other Eligible Market or any national securities exchange,
market or trading or quotation facility on which the Common Stock is then listed
or quoted. As used herein, “Eligible Market” means any of the New York Stock
Exchange, the American Stock Exchange, the OTCBB, Nasdaq Electronic Bulletin
Board, or in the event the Company is not listed on any of the above markets,
the Company shall be deemed to be trading on an Eligible Market for so long as
the Company is reported, in “Pink Sheets” published by the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices).

 

17

 

 

(b)(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep the Registration
Statement continuously effective as to the applicable Conversion Shares for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Conversion Shares; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible, and in any event within ten days, to any comments received
from the Commission with respect to the Registration Statement or any amendment
thereto and as promptly as reasonably possible provide the Purchaser true and
complete copies of all correspondence from and to the Commission relating to the
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Conversion Shares covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Purchaser thereof set forth in the Registration Statement as
so amended or in such Prospectus as so supplemented

 

(c) Notify the Purchaser of Conversion Shares to be sold and Purchaser Counsel
as promptly as reasonably possible, and (if requested by any such Person)
confirm such notice in writing no later than one Trading Day thereafter, of any
of the following events: (i) the Commission notifies the Company whether there
will be a “review” of any Registration Statement; (ii) the Commission comments
in writing on any Registration Statement (in which case the Company shall
deliver to each Purchaser a copy of such comments and of all written responses
thereto); (iii) any Registration Statement or any post-effective amendment is
declared effective; (iv) the Commission or any other Federal or state
governmental authority requests any amendment or supplement to any Registration
Statement or Prospectus or requests additional information related thereto; (v)
the Commission issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (vi) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Conversion Shares for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (vii) the financial
statements included or incorporated by reference in any Registration Statement
become ineligible for inclusion or incorporation therein or any statement made
in any Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference is untrue in any material respect
or any revision to a Registration Statement, Prospectus or other document is
required so that it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

(d) Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Conversion Shares for sale in any jurisdiction, as
soon as possible.

 

(e) Furnish to Purchaser, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission.

 



18

 





 

(f) Promptly deliver to Purchaser, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Purchaser may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the Purchaser in connection with the offering and sale of
the Conversion Shares covered by such Prospectus and any amendment or supplement
thereto.

 

(g) In the time and manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application covering all
of the Conversion Shares and the Warrant Shares; (ii) take all steps necessary
to cause such Conversion Shares to be approved for listing on each Trading
Market as soon as possible thereafter; (iii) provide to the Purchaser evidence
of such listing; and (iv) maintain the listing of such Conversion Shares on each
such Trading Market or another Eligible Market.

 

(h) Prior to any public offering of Conversion Shares, use its best efforts to
register or qualify or cooperate with the selling Purchaser in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Conversion Shares for offer and sale under the securities
or Blue Sky laws of such jurisdictions within the United States as Purchaser
requests in writing, to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Conversion Shares covered by a Registration Statement.

 

(i) Cooperate with the Purchaser to facilitate the timely preparation and
delivery of certificates representing Conversion Shares to be delivered to a
transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement, of all restrictive legends, and
to enable such Conversion Shares and Warrant Shares to be in such denominations
and registered in such names as Purchaser may request.

 

(j) Upon the occurrence of any event described in Section 7.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(k) Cooperate with any due diligence investigation undertaken by the Purchaser
in connection with the sale of Conversion Shares, including, without limitation,
by making available any documents and information; provided that the Company
will not deliver or make available to Purchaser material, nonpublic information
unless Purchaser specifically requests in advance to receive material, nonpublic
information in writing.

 

(l) Comply with all applicable rules and regulations of the Commission.

 

19

 

 

7.3           Registration Expenses. The Company shall pay (or reimburse the
Purchaser for) all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation (a)
all registration and filing fees and expenses, including without limitation
those related to filings with the Commission, any Trading Market and in
connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including without limitation expenses of printing certificates for
Conversion Shares and Warrant Shares and of printing prospectuses requested by
the Purchaser), (c) messenger, telephone and delivery expenses, (d) all listing
fees to be paid by the Company to the Trading Market and (e) fees of Purchasers
counsel in an amount not to exceed $25,000.00.

 

7.4           Dispositions. Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Conversion Shares pursuant to the Registration
Statement. Purchaser further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Sections
7.2(c)(v), (vi) or (vii), Purchaser will discontinue disposition of such
Conversion Shares under the Registration Statement until such Purchaser’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 7.2(j), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

7.5           Piggyback on Registrations. The Company and any of its security
holders may include securities of the Company in the Registration Statement if
the Conversion Shares are to be sold in a firm commitment underwritten offering
but, in the case of the Company and each such other security holder, only (i) if
it requests such inclusion within ten days after receiving notice of a request
by the holders of the Convertible Debentures that the Registration Statement be
filed; (ii) to the extent that, in the judgment of the lead underwriter for such
offering, inclusion of its shares, together with shares requested to be included
by the Company and other security holders of the Company, will not adversely
affect the terms and conditions, including without limitation, pricing and
number of shares, of the offering of the Conversion Shares (with any shares so
included to be allocated pro rata among the Company and the requesting security
holders, based on the number of shares initially requested to be included in the
Registration Statement by them) and (iii) provided, in the case of other
security holders of the Company, that they enter into an underwriting agreement
on the same terms and conditions as apply to the holders of the Conversion
Shares.

 

20

 

 

7.6           Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Conversion Shares and the Company shall determine to prepare and file with the
SEC a registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities
(collectively, the “Other Securities”), other than on Form S-4 or Form S-8 (each
as promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, then the Company shall send to Purchaser
written notice of such determination and if, within fifteen days after receipt
of such notice, Purchaser shall so request in writing, the Company shall include
in such registration statement all or any part of such Conversion Shares
Purchaser requests to be registered if the securities Other Securities are to be
sold in a firm commitment underwritten offering but, in the case of each holder
of the Conversion Shares, only (i) to the extent that, in the judgment of the
lead underwriter for such offering, inclusion of its shares, together with
shares requested to be included by the holders of the Conversion Shares, will
not adversely affect the terms and conditions, including without limitation,
pricing and number of shares, of the offering of the Other Securities (with any
shares so included to be allocated pro rata among the requesting holders of the
Conversion Shares and Warrant Shares, based on the number of shares initially
requested to be included in the Registration Statement by them) and (ii)
provided, in the case of requesting holders of the Conversion Shares, that they
enter into an underwriting agreement on the same terms and conditions as apply
to the Other Securities.

 

8.          GOVERNING LAW: MISCELLANEOUS.

 

(a)          Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Delaware without regard to the
principles of conflict of laws, except as to corporate operations and securities
issuances, which will be governed by the corporate laws of the domicile of the
Company, California.

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.

 

(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)          Entire Agreement, Amendments. This Agreement supersedes all other
prior oral or written agreements between the Purchaser, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.

 

21

 

 

(f)          Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be as designated by each party at the Closing. Each party shall provide
five (5) days’ prior written notice to the other party of any change in address
or facsimile number.

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(i)          Survival. The representations and warranties of the Company
contained in Section 2, and the indemnification provisions set forth in Section
6, shall survive the Closing for a period of two (2) years following the date on
which the Convertible Debentures are converted, redeemed or otherwise disposed
of in full.

 

(j)          Publicity. Except as otherwise required by applicable law, the
Company and the Purchaser shall have the right to approve, before issuance any
press release or any other public statement with respect to the transactions
contemplated hereby made by the other party.

 

(k)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(l)          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(m)       Termination. This Agreement may be terminated by the Company or
Purchaser, by written notice to the other parties, if the Closing has not been
consummated by the thirtieth (30th) day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

 

(n)          Fees and Expenses. At the Closing, the Company shall pay to Alpine
MIT Partners, LLC an aggregate of $75,000 for their legal fees and expenses
incurred in connection with the preparation and negotiation of this Agreement.
Except as expressly set forth in the Transaction Documents to the contrary, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the issuance of any Securities.

 

22

 

 

(o)          Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchasers such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

(p)          Usury. To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by Purchaser
in order to enforce any right or remedy under any Transaction Document.
Notwithstanding any provision to the contrary contained in any Transaction
Document, it is expressly agreed and provided that the total liability of the
Company under the Transaction Documents for payments in the nature of interest
shall not exceed the maximum lawful rate authorized under applicable law (the
“Maximum Rate”), and, without limiting the foregoing, in no event shall any rate
of interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
the Transaction Documents exceed such Maximum Rate. It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate of interest applicable to
the Transaction Documents from the effective date forward, unless such
application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.

 

(q)          Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or a price per share shall be
amended to appropriately account for such event.

 

(r)          Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

23

 

 

(s)          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

(t)          Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser hereunder or pursuant to the Additional Investment
Rights or any Purchaser enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company by a
trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 

24

 

  

IN WITNESS WHEREOF, the undersigned have executed this Securities Purchase
Agreement as of the date first written above.

 

THE COMPANY:

 

Micro Imaging Technology, Inc

 

By:     Name: Michael Brennan Title:  President

 

THE PURCHASER:

 

ALPINE MIT PARTNERS, LLC

 

By:     Name: Dale R. Greenwald Title:  Manager

  

25

 



  

Exhibits

 

A.           Form of Senior Secured Convertible Debenture

 

B.           Form of Additional Investment Right

 

C.           Form of Security Agreement

 

D.           Form of Opinion of Counsel

 

E.           Form of Option Agreement Brennan

 

F.           Form of Option Agreement Frank

 

G.           Form of Option Agreement Hollander

 

26

 

 

Exhibit A

 

Form Of Convertible Debenture

 

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.

 

Micro Imaging Technology, Inc

7% SENIOR SECURED CONVERTIBLE DEBENTURE DUE MARCH 8_ 2015

 

$1,000,000.00 San Clemente, California  March _, 2012

 

This 7% Senior Secured Convertible Debenture (this “Debenture”) is issued by
Micro Imaging Technology, Inc, a California corporation (“Maker”), to Alpine MIT
Partners, LLC (“Holder”), pursuant to that certain Securities Purchase
Agreement, dated March 7, 2012 (the “Securities Purchase Agreement”), by and
between Maker and Holder. In addition to the terms defined elsewhere in this
Debenture, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Securities Purchase Agreement.

 

For value received, Maker hereby promises to pay to Holder or its successors and
assigns the principal sum of One Million Dollars ($1,000.00)1 together with
interest on the unpaid principal balance from time to time remaining in
accordance with the following terms:

 

1.          Interest and Principal Payments; Redemption.

 

1.1           Interest. Interest on the outstanding principal amount hereof
shall accrue at the rate of seven percent (7%) per annum. Interest on the
outstanding principal amount shall be payable quarterly in arrears (each a
“Quarterly Interest Payment”) and shall be due the first day of the month
following the applicable quarter and payable within five (5) Business Days after
the end of each quarter ending March 31, June 30, September 30, and December 31,
respectively (each an “Interest Payment Date”).

 

Interest shall be calculated on the basis of a 360-day year and the actual
number of days elapsed, to the extent permitted by applicable law. All past due
principal and interest shall bear interest from maturity at the rate of fourteen
percent (14%) per annum, calculated on a 360-day year commencing on the date on
which demand for payment shall be made in writing.

 

 





[1] The $1,000,000 amount is set forth in Securities Purchase Agreement, in
respect of the applicable Closing Date.



 

27

 

 

1.2            Payment in Shares. The Holder shall have the option, by giving
Maker written notice of its election thirty (30) days’ prior to an Interest
Payment Date to have the Quarterly Interest Payment paid in shares of the
Company’s common stock (“Common Stock”). Valuation of the Common Stock shall be
based upon the Market Price (as defined below) of the Common Stock for the
twenty (20) trading days immediately preceding the payment due date. As used
herein, “Market Price” shall mean the arithmetic average of the volume weighted
average trading price per share of Common Stock for such thirty (30) day period
as reported by Bloomberg L.P., or any successor performing similar functions.

 

1.3            Principal and Accrued Interest Payments. The outstanding
principal amount of, and accrued interest on, this Debenture shall be payable in
cash on March 8, 2015.

 

1.4           Redemption. After March 8, 2013, subject to Holder’s right to
convert this Debenture at any time into shares of Common Stock as set forth in
Section 2.1 below, upon at least 30 days prior written notice to Holder, Maker
may redeem the outstanding principal amount of, and accrued interest on, this
Debenture at the Redemption Prices (as defined below) on the date specified for
redemption (the “Redemption Date”).

 

Such redemption shall be at a purchase price, expressed as a percentage of the
initial principal amount of, and accrued interest on, the Debenture during the
applicable period (the “Redemption Price”):

 

After March 8,   Redemption Price 2013   300%

 

The applicable Redemption Price will be paid by cashier’s check or wire transfer
on the Redemption Date upon presentation and surrender of this Debenture. On and
after the close of business on the Redemption Date, all rights with respect to
this Debenture shall forthwith cease and terminate, except the right of Holder
thereof to receive upon surrender of this Debenture the consideration payable
upon redemption thereof.

 

2.          Conversion.

 

2.1           Voluntary Conversion. Holder has the right, at Holder’s option, at
any time and from time to time prior to payment in full of the principal balance
of, and accrued interest on, this Debenture, to convert this Debenture, in
accordance with the provisions of Section 2.2 hereof, in whole or in part, into
fully paid and non-assessable shares of Maker’s common stock, $.001 par value
per share (“Common Stock”). The number of shares of Common Stock into which this
Debenture may be converted (the “Conversion Shares”) shall be determined by
dividing the aggregate principal amount together with all accrued interest to
the date of conversion by the Conversion Price (as defined below) in effect at
the time of such conversion. The initial conversion price shall be equal to
$0.003 per share (the “Conversion Price”).

 

28

 

 



2.2           Conversion Procedure.     Before Holder shall be entitled to
convert this Debenture into shares of Common Stock, it shall surrender this
Debenture at the office of Maker and shall give written notice in substantially
the form set forth on Exhibit A attached hereto. Such notice shall be delivered
by mail, postage prepaid, to Maker at its principal corporate office, of the
election to convert the same pursuant to Section 2.1, and shall state therein
the name or names in which the certificate or certificates for shares of Common
Stock are to be issued. Maker shall, as soon as practicable thereafter, issue
and deliver at such office to Holder of this Debenture a certificate or
certificates for the number of shares of Common Stock to which Holder of this
Debenture shall be entitled as aforesaid. Such conversion shall be deemed to
have been made immediately prior to the close of business on the date of such
surrender of this Debenture, and the person or persons entitled to receive the
shares of Common Stock issuable upon such conversion shall be treated for all
purposes as the record holder or holders of such shares of Common Stock as of
such date.

 

2.3           Delivery of Stock Certificates. As promptly as practicable after
the conversion of this Debenture, Maker at its expense will issue and deliver to
Holder of this Debenture a certificate or certificates for the number of full
shares of Common Stock issuable upon such conversion.

 

2.4           Mechanics and Effect of Conversion. No fractional shares of Common
Stock shall be issued upon conversion of this Debenture. In lieu of Maker
issuing any fractional shares to Holder upon the conversion of this Debenture,
Maker shall pay to Holder the amount of outstanding principal that is not so
converted, such payment to be in the form as provided below. Upon the conversion
of this Debenture pursuant to Section 2.1 above, Holder shall surrender this
Debenture, duly endorsed, at the principal office of Maker. At its expense,
Maker shall, as soon as practicable thereafter, issue and deliver to such Holder
at such principal office a certificate or certificates for the number of shares
of such Common Stock to which Holder shall be entitled upon such conversion
(bearing such legends as are required by applicable state and federal securities
laws in the opinion of counsel to Maker), together with any other securities and
property to which Holder is entitled upon such conversion under the terms of
this Debenture, including a check payable to Holder for any cash amounts payable
as described above. Upon conversion of this Debenture in its entirety, Maker
shall be forever released from all its obligations and liabilities under this
Debenture, except that Maker shall be obligated to pay Holder, within ten (10)
days after the date of such conversion, any interest accrued and unpaid or
unconverted to and including the date of such conversion.

  

3.          Anti-Dilution Provisions and Other Adjustments. In order to prevent
dilution of the rights granted hereunder, the Conversion Price shall be subject
to adjustment from time to time in accordance with this Section 3.

 

29

 

 

3.1           Adjustments for Splits and Combinations. In case, after the
issuance of this Debenture, Maker shall (i) pay a dividend or make a
distribution on its outstanding shares of Common Stock in shares of its Capital
Stock, (ii) subdivide the then outstanding shares of Common Stock into a greater
number of shares of Common Stock, (iii) combine the then outstanding shares of
Common Stock into a smaller number of shares of Common Stock, or (iv) issue by
reclassification of its shares of Common Stock any shares of any other class of
capital stock of Maker (including any such reclassification in connection with a
merger in which Maker is the continuing Maker), then the Conversion Price in
effect immediately prior to the opening of business on the record date for such
dividend or distribution or the effective date of such subdivision, combination
or reclassification shall be adjusted so that Holder of this Debenture
thereafter surrendered for conversion shall be entitled to receive the number
and kind of shares of Common Stock of Maker that such holder would have owned or
been entitled to receive immediately following such action had such Debenture
been converted immediately prior to such time. An adjustment made pursuant to
this Section 3.1 for a dividend or distribution shall become effective
immediately after the record date for the dividend or distribution and an
adjustment made pursuant to this Section 3.1 for a subdivision, combination or
reclassification shall become effective immediately after the effective date of
the subdivision, combination or reclassification. Such adjustment shall be made
successively whenever any action listed above shall be taken.

 

3.2           Adjustments for Issuances of Rights, Options or Warrants. If
Maker, at any time while this Debenture is outstanding, shall issue rights,
options or warrants to all holders of Common Stock (and not to the Holder)
entitling them to subscribe for or purchase shares of Common Stock at a price
per share less than then applicable Conversion Price (except for Permitted
Issuances (as defined below)), then the Conversion Price shall be multiplied by
a fraction, of which the denominator shall be the number of shares of the Common
Stock (excluding treasury shares, if any) outstanding on the date of issuance of
such rights or warrants (plus the number of additional shares of Common Stock
offered for subscription or purchase), and of which the numerator shall be the
number of shares of the Common Stock (excluding treasury shares, if any)
outstanding on the date of issuance of such rights or warrants, plus the number
of shares which the aggregate offering price of the total number of shares so
offered would purchase at the Conversion Price. Such adjustment shall be made
whenever such rights or warrants are issued, and shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such rights, options or warrants. However, upon the expiration of any
such right, option or warrant to purchase shares of the Common Stock the
issuance of which resulted in an adjustment in the Conversion Price pursuant to
this Section, if any such right, option or warrant shall expire and shall not
have been exercised, the Conversion Price shall immediately upon such expiration
be recomputed and effective immediately upon such expiration be increased to the
price which it would have been (but reflecting any other adjustments in the
Conversion Price made pursuant to the provisions of this Section after the
issuance of such rights or warrants) had the adjustment of the Conversion Price
made upon the issuance of such rights, options or warrants been made on the
basis of offering for subscription or purchase only that number of shares of the
Common Stock actually purchased upon the exercise of such rights, options or
warrants actually exercised.

 

30

 

 

3.3           Adjustments for Issuances of Common Stock Equivalents. If Maker,
at any time while this Debenture is outstanding, shall issue shares, except for
Permitted Issuances, of Common Stock or rights, warrants, options or other
securities or debt that are convertible into or exchangeable for shares of
Common Stock (“Common Stock Equivalents”) entitling any Person to acquire shares
of Common Stock, at a price per share less than the Conversion Price (if the
holder of the Common Stock or Common Stock Equivalent so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which is issued in connection with such
issuance, be entitled to receive shares of Common Stock at a price per share
which is less than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price), then, at the sole option of the
Holder, the Conversion Price shall be adjusted to mirror the conversion,
exchange or purchase price for such Common Stock or Common Stock Equivalents
(including any reset provisions thereof) at issue. Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are issued. Maker shall
notify Holder in writing, no later than one (1) business day following the
issuance of any Common Stock or Common Stock Equivalent subject to this Section,
indicating therein the applicable issuance price, or of applicable reset price,
exchange price, conversion price and other pricing terms.

 

3.4           Adjustments for Issuances of Indebtedness, Assets or Securities.
If Maker, at any time while this Debenture is outstanding, shall distribute to
all holders of Common Stock (and not to the Holder) evidences of its
indebtedness or assets or rights or warrants to subscribe for or purchase any
security, then in each such case the Conversion Price at which this Debenture
shall thereafter be convertible shall be determined by multiplying the
Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the fair market value of a share of
Common Stock determined as of the record date mentioned above as determined by
the Board of Directors in good faith, and of which the numerator shall be such
fair market value of a share of Common Stock on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to Holder of the portion
of assets or evidences of indebtedness so distributed or such subscription
rights applicable to one share of Common Stock. Such adjustment shall be made
whenever any such distribution is made and shall become effective immediately
after the record date mentioned above.

 

31

 

 

3.5           Adjustment for Reclassification or Merger. In case of any
reclassification or change in the Common Stock (other than any reclassification
or change referred to in Section 3.1 and other than a change in par value) or in
case of any consolidation of Maker with any other corporation or any merger of
Maker into another corporation or of another corporation into Maker (other than
a merger in which Maker is the continuing corporation and which does not result
in any reclassification or change (other than a change in par value or any
reclassification or change to which Section 3.1 is applicable) in the
outstanding Common Stock), or in case of any sale or transfer to another
corporation or entity (other than by mortgage or pledge) of all or substantially
all of the properties and assets of Maker, in any such case, the corporation or
entity (or its successor in such consolidation or merger) or the purchaser of
such properties and assets shall make appropriate provision so that Holder shall
have the right thereafter, at its option, (A) to convert the then outstanding
principal amount, together with all accrued but unpaid interest and any other
amounts then owing hereunder in respect of this Debenture into the kind and
amount of shares of stock and other securities, cash and property receivable
upon or deemed to be held by holders of the Common Stock following such
reclassification or share exchange, and the Holder of this Debenture shall be
entitled upon such event to receive such amount of securities, cash or property
as the shares of the Common Stock of Maker into which the then outstanding
principal amount, together with all accrued but unpaid interest and any other
amounts then owing hereunder in respect of this Debenture could have been
converted immediately prior to such reclassification or share exchange would
have been entitled, or (B) to require Maker to prepay the outstanding principal
amount of this Debenture, plus all interest and other amounts due and payable
thereon. The entire prepayment price shall be paid in cash. This provision shall
similarly apply to successive reclassifications or share exchanges.

 

3.6           Notice of Adjustment. Whenever the Conversion Price or the
conversion privilege shall be adjusted as provided in Sections 3.1, 3.2, 3.3,
3.4 or 3.5, Maker shall promptly cause a notice to be mailed to Holders of
record of this Debenture describing the nature of the event requiring such
adjustment, the Conversion Price in effect immediately thereafter and the kind
and amount of stock or other securities or property into which this Debenture
shall be convertible after such event. Where appropriate, such notice may be
given in advance and included as a part of a notice required to be mailed under
the provisions of Section 3.8.

 

3.7           De Minimis Adjustment. Maker may, but shall not be required to,
make any adjustment of the Conversion Price if such adjustment would require an
increase or decrease of less than 1% in such Conversion Price; provided,
however, that any adjustments which by reason of this Section 3.7 are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be.

 

3.8           Notices. In case at any time:

 

(i)          Maker shall take any action which would require an adjustment in
the Conversion Price pursuant to this Section;

 

(ii)         there shall be any capital reorganization or reclassification of
the Common Stock (other than a change in par value), or any consolidation or
merger to which Maker is a party and for which approval of any shareholders of
Maker is required, or any sale or transfer of all or substantially all of the
properties and assets of Maker; or

 

32

 

 

(iii)         there shall be a voluntary or involuntary dissolution, liquidation
or winding up of Maker;

 

then, in any such event, Maker shall give written notice, in the manner provided
in Section 8.1 hereof, to Holders of this Debenture at their respective
addresses as the same appear on the books of Maker, at least 30 days prior to
any record date for such action, dividend or distribution or the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities or other property, if any,
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, transfer, lease dissolution, liquidation or winding up; provided, however,
that any notice required by any event described in clause (ii) of this Section
3.8 shall be given in the manner and at the time that such notice is given to
Holders of Common Stock. Without limiting the obligations of Maker to provide
notice of corporate actions hereunder, the failure to give the notice required
by this Section 3.8 or any defect therein shall not affect the legality or
validity of any such corporate action of Maker or the vote upon such action.

 

3.9           Permitted Issuances. As used herein, “Permitted Issuances” shall
mean (i) securities issuable pursuant to any option, warrant or other agreement
expressly approved by Holder in writing.

 



33

 

 

4.          Reservation of Shares. Maker shall at all times reserve and keep
available, solely for the purpose of issuance upon conversion of this Debenture,
such number of shares of Common Stock as shall be issuable upon the conversion
of this Debenture.

 

5.          Events of Defaults. If any of the events specified in this Section 5
shall occur (herein individually referred to as an “Event of Default”), Holder
of this Debenture may declare the entire principal and unpaid accrued interest
hereon immediately due and payable, by notice in writing to Maker:

 

5.1           Default in the payment of the principal or interest of this
Debenture when due and payable;

 

5.2           The institution by Maker of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the federal Bankruptcy Act, or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee or other similar official of Maker, or of any substantial part of its
property, or the making by it of assignment for the benefit of creditors; or

 

5.3           If, within sixty (60) days after the commencement of an action
against Maker (and service of process in connection therewith on Maker) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of Maker or all orders or proceedings thereunder
affecting the operations or the business of Maker stayed, or if the stay of any
such order or proceeding shall thereafter be set aside, or if, within sixty (60)
days after the appointment without the consent or acquiescence of Maker of any
trustee, receiver or liquidator of Maker or of all or any substantial part of
the properties of Maker, such appointment shall not have been vacated; or

 

5.4           Maker or any subsidiary of Maker shall fail to pay, or shall state
that it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or Maker or any subsidiary of Maker shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or Maker or any subsidiary of Maker shall by any act or failure to
act expressly indicate its consent to, approval of or acquiescence in any of the
foregoing or any of the actions described in Sections 5.2 or 5.3; or any
corporate or other action is taken by Maker or any subsidiary of Maker for the
purpose of effecting any of the foregoing or any of the actions described in
Sections 5.2 or 5.3; or

 

5.5           Any declared default under any of the Transaction Documents (as
defined in the Security Purchase Agreement); or

 

5.6           Any declared default of Maker or any or its subsidiaries under the
Security Agreement (as defined below).

 

34

 

 

5.7           Any representation or warranty or certification made or deemed to
be made by Maker or any of its respective directors or officers in any
Transaction Document shall prove to have been incorrect, incomplete or
misleading in any respect when made or deemed to be made;

 

5.8           Maker fails to perform, observe or comply with any covenant or any
other provision or obligation contained in any Transaction Document to which it
is a party and such failure is not capable of being remedied or, if capable of
being remedied, continues for a period of five Business Days, provided in such
case the Maker is proceeding diligently to remedy such failure and the Holder is
not prejudiced thereby;

 

5.9            Any judgment or order for the payment of money in excess of
$20,000.00 (or the equivalent amount in any other currency) is rendered against
Maker (or any subsidiary of Maker) and either (i) enforcement proceedings have
been commenced by a creditor upon the judgment or order or (ii) there is any
period of 10 consecutive days during which a stay of enforcement of the judgment
or order, by reason of a pending appeal or otherwise, is not in effect.

 

5.10         Any Transaction Document is declared by a court or tribunal of
competent jurisdiction to be void, invalid, illegal or unenforceable or the
validity, legality or enforceability thereof is contested by Maker, or Maker
denies that it has any or further obligations thereunder;

 

5.11         If any one or more of the Credit Documents ceases to be in full
force and effect or any Lien in the Collateral created by any Security Document
is no longer effective to create in favour of the Lender, a legal, valid and
perfected Lien in the Collateral with the Agreed Priority;

 

5.12         Any event, circumstance or condition which could reasonably be
expected to have a Material Adverse Effect has occurred;

 

6.          Security. Payment of this Debenture shall be secured by a security
agreement and financing statement executed by Maker, dated March 8, 2012 (the
“Security Agreement”), covering all of the property and assets of Maker.

 

7.          General

 

7.1           Notices. Any notice or demand given hereunder by Holder must be in
writing to be effective and shall be deemed to have been given and received
(a) when actually delivered to the address of the party to be notified if
delivered in person, (b) if mailed, on the earlier of the date actually
delivered to the address of the party to be notified or (whether ever so
delivered or not) on the third Business Day (as defined in Section 8.11 below)
after it is enclosed in an envelope, addressed to the party to be notified,
properly stamped, sealed, and deposited in the United States mail, certified
mail, return receipt requested, or (c) one (1) Business Day after deposit with a
nationally recognized overnight delivery service.

 

35

 

 

7.2           Renounciation. Maker hereby renounces and waives grace,
presentment, protest, notice of every type, including, without limitation,
notice of default, notice of intention to accelerate, notice of acceleration,
and notice of protest, and consents that time of payment may be extended without
notice.

 

7.3           Waiver. This Debenture evidences the payment obligations of Maker
to Holder. No failure on the part of Holder to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power,
privilege or remedy under this Debenture shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, privilege or remedy
under this Debenture preclude any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law. Any
waiver by Holder of a breach of any provision of this Debenture shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Debenture. Any waiver must be in
writing.

 

7.4           Successors and Assigns. This Debenture shall be binding upon, and
inure to the benefit of, Maker and Holder and their respective successors and
assigns. Maker may not assign its rights or obligations under this Debenture
without the prior written consent of Holder except in the event of a capital
reorganization or reclassification of the Common Stock (other than a change in
par value), or any consolidation or merger to which Maker is a party and for
which approval of shareholders of Maker is required.

 

7.5           Severability. If one or more provisions of this Debenture are held
to be invalid, illegal or unenforceable under applicable law, such provision(s)
shall be excluded from this Debenture and the balance of this Debenture shall be
interpreted as if such provision(s) were so excluded and shall otherwise be
enforceable in accordance with its terms, and if any provision is inapplicable
to any person or circumstance, it shall nevertheless remain applicable to all
other persons and circumstances.

 

7.6            Usury. If it shall be found that any interest or other amount
deemed interest due hereunder shall violate applicable laws governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest. Maker covenants (to the extent
that it may lawfully do so) that it shall not at any time insist upon, plead, or
in any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law or other law which would prohibit or forgive Maker from
paying all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Debenture, and Maker
(to the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

36

 

 





 

The parties hereto intend to conform strictly to the usury laws applicable to
Holder. Accordingly, if the transactions contemplated hereby would be usurious
under applicable state or federal law, then, notwithstanding anything to the
contrary in this Debenture or in any other agreement entered into in connection
with or as security for this Debenture, it is agreed as follows: (a) the
aggregate of all consideration which constitutes interest under law applicable
to Holder that is contracted for, taken, reserved, charged or received under
this Debenture or under any of such other agreements or otherwise in connection
with this Debenture shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be credited by Holder on
the principal amount of this Debenture (or, to the extent that the principal
amount of this Debenture has been or would thereby be paid in full, refunded by
Holder to Maker); and (b) if the maturity of this Debenture is accelerated by
reason of an election of Secured Party resulting from any Event of Default under
this Debenture, the Mortgage or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to Holder may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Debenture, the Mortgage or otherwise shall be cancelled automatically as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by Holder on the principal amount of this Debenture (or, to the extent
that the principal amount of this Debenture has been or would thereby be paid in
full, refunded by Holder to Maker).

 

7.7           Governing Law. This Debenture shall be governed by the substantive
laws of the State of Delaware, without regard to principles of conflicts of
laws, and shall be performable in San Clemente, California.

 

8.8           Lost or Mutilated. If this Debenture is mutilated, lost, stolen or
destroyed, Maker shall execute and deliver, in exchange and substitution for and
upon cancellation of the mutilated Debenture, or in lieu of or in substitution
for a lost, stolen or destroyed Debenture, a new Debenture for the principal
amount of this Debenture so mutilated, lost, stolen or destroyed but only upon
receipt of evidence of such loss, theft or destruction of such Debenture, and of
the ownership hereof, and indemnity, if requested, all reasonably satisfactory
to Maker.

 

8.9           Direct Obligation. Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligations of Maker,
which are absolute and unconditional, to pay the principal of, interest and
other charges (if any) on, this Debenture at the time, place, and rate, and in
the coin or currency, herein prescribed. This Debenture is a direct obligation
of Maker. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms of the Securities Purchase Agreement.

 

8.10         Attorneys’ Fees. If Maker fails to strictly comply with the terms
of this Debenture, then Maker shall reimburse Holder promptly for all fees,
costs and expenses, including, without limitation, attorneys’ fees and expenses
incurred by Holder in any action in connection with this Debenture, including,
without limitation, those incurred: (i) during any workout, attempted workout,
and/or in connection with the rendering of legal advice as to Holder’s rights,
remedies and obligations, (ii) collecting any sums which become due to Holder,
(iii) defending or prosecuting any proceeding or any counterclaim to any
proceeding or appeal; or (iv) the protection, preservation or enforcement of any
rights or remedies of Holder.

37

 

 

 

8.11         Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day (as defined below), such payment
shall be made on the next succeeding Business Day. As used herein, “Business
Day” means any day except Saturday, Sunday and any day which shall be a federal
legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other governmental action to close.

 

IN WITNESS WHEREOF, the undersigned have executed this Debenture as of the date
first above written.

 

MAKER:

 

MICRO IMAGING TECHNOLOGY, INC.

 

By:       Name: Michael Brennan     Title: President & CEO  

 

EXHIBIT A

NOTICE OF CONVERSION

(To Be Signed Only Upon Conversion of Debenture)

  

TO:        MICRO IMAGING TECHNOLOGY, INC

 

The undersigned, Holder of the foregoing Debenture, pursuant to Section 2.1 of
such Debenture hereby surrenders such Debenture for conversion into shares of
Common Stock of MICRO IMAGING TECHNOLOGY, INC., to the extent of
$                                    unpaid principal amount of, and accrued
interest on, such Debenture, and requests that the certificates for such shares
be issued in the name of, and delivered to,                                    ,
whose address is
                                                                                 .

 

Dated:                                

 

      (Signature must conform in all respects   to name of Holder as specified
on the   face of the Note)           (Address)

 

38

 

 

EXHIBIT B

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS. NOTWITHSTANDING THE FOREGOING, THESE SECURITIES AND
THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.

 

MICRO IMAGING TECHNOLOGY, INC.

 

ADDITIONAL INVESTMENT RIGHT

 

MICRO IMAGING TECHNOLOGY, INC, a California corporation (the “Company”), hereby
certifies that, for value received, Alpine MIT Partners, LLC or its registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of $1,000,000.00 in principal amount of Senior Secured Convertible Debentures of
the Company due 36 months from the date of issue in the form attached as Exhibit
A hereto (each such Debenture, an “Additional Debenture” and all such
Debentures, the “Additional Debentures”), at any time or from time to time from
and after Closing Date and through and including the date occurring on the one
year anniversary of the Effective Date (the “Expiration Date”), and subject to
the following terms and conditions. This Additional Investment Right (this
“Additional Investment Right”) is issued pursuant to that certain Securities
Purchase Agreement, dated as of the date hereof, by and among the Company and
the Purchaser identified therein (the “Purchase Agreement”).

 

          1.      Definitions. Capitalized terms that are not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement.

 

          2.      Registration of Additional Investment Right. The Company shall
register this Additional Investment Right, upon records to be maintained by the
Company for that purpose (the “Additional Investment Right Register”), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Additional Investment Right as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

39

 

 

          3.      Registration of Transfers. The Company shall register the
assignment and transfer of any portion of this Additional Investment Right in
the Additional Investment Right Register, upon surrender of this Additional
Investment Right, with the Form of Assignment attached hereto on Annex B duly
completed and signed, to the Company at its address specified herein. Upon any
such registration or transfer, a new additional investment right to purchase
Additional Debentures, in substantially the form of this Additional Investment
Right (any such new additional investment right, a “New Additional Investment
Right”), evidencing the portion of this Additional Investment Right so
transferred shall be issued to the transferee and a New Additional Investment
Right evidencing the remaining portion of this Additional Investment Right not
so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Additional Investment Right by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations of a holder of an Additional Investment Right.

 

          4.      Exercise and Duration of Additional Investment Right.

 

                    (a)      This Additional Investment Right shall be
exercisable by the registered Holder at any time or from time to time on or
after the Closing Date to and including the Expiration Date. At 6:30 P.M., New
York City time on the Expiration Date, the portion of this Additional Investment
Right not exercised prior thereto shall be void and of no further force and
effect. Notwithstanding anything to the contrary herein, the Expiration Date
shall be extended for each day following the Effective Date that the
Registration Statement is not effective.

 

                    (b)      The Holder may exercise this Additional Investment
Right by delivering to the Company (i) an exercise notice, in the form attached
hereto on Annex A (the “Exercise Notice”), appropriately completed and duly
signed and (ii) payment of the principal amount of the Additional Debentures as
to which this Additional Investment Right is being exercised (the “Exercise
Price”). The date such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.” The Holder
shall not be required to deliver the original Additional Investment Right in
order to effect an exercise hereunder. Execution and delivery of the Exercise
Notice shall have the same effect as cancellation of the original Additional
Investment Right and issuance of a New Additional Investment Right evidencing
the right to purchase the remaining number of Additional Debentures.

 

40

 

 

          5.      Delivery of Additional Debentures.

 

                    (a)      Upon exercise of this Additional Investment Right,
the Company shall promptly (but in no event later than three Trading Days after
the Exercise Date) issue or cause to be issued and cause to be delivered to or
upon the written order of the Holder and in such name or names as the Holder may
designate, (i) a certificate for the Additional Debentures issuable upon such
exercise, free of restrictive legends, (ii) the legal opinions of Company
Counsel, executed by such counsel and delivered to the Holders relating to the
Additional Debentures, and (iii) a certificate from an officer of the Company
that each of the representations and warranties of the Company set forth in
Section 3.1 of the Purchase Agreement is true and correct as of the date when
made, except for such representations and warranties that speak as of a certain
date, and in such case shall have been true and correct as of such date, and as
of the Exercise Date as though made on and as of such date, and each of the
other conditions set forth in Section 5.1 of the Purchase Agreement have been
satisfied as of the Exercise Date. The Holder, or any Person so designated by
the Holder to receive Additional Debentures, shall be deemed to have become
holder of record of such Additional Debentures as of the Exercise Date. The
Company shall, upon request of the Holder and if the Debentures meet the
requirements therefore, use its best efforts to deliver Additional Debentures
hereunder electronically through the Depository Trust Corporation or another
established clearing corporation performing similar functions.

 

                    (b)      This Additional Investment Right is exercisable,
either in its entirety or, from time to time, for a portion of the number of
Additional Debentures. Upon surrender of this Additional Investment Right
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Additional Investment Right evidencing the right
to purchase the remaining number of Additional Debentures.

 

                    (c)     The Company’s obligations to issue and deliver
Additional Debentures in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any set-off, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Additional Debentures. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing Additional Debentures upon exercise of the Additional
Investment Right as required pursuant to the terms hereof.

 

          6.      Charges, Taxes and Expenses. Issuance and delivery of
certificates for Additional Debentures upon exercise of this Additional
Investment Right shall be made without charge to the Holder for any issue or
transfer tax, withholding tax, transfer agent fee or other incidental tax or
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Company. The Holder shall be responsible for all
other tax liability that may arise as a result of holding or transferring this
Additional Investment Right or receiving Additional Debentures and Additional
Investment Right Warrants upon exercise hereof.

41

 

 

 

          7.      Replacement of Additional Investment Right. If this Additional
Investment Right is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation hereof, or in lieu of and substitution for this Additional
Investment Right, a New Additional Investment Right, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity, if requested.

 

          8.      Reservation of Common Stock. The Company covenants that it
will at all times reserve and keep available out of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Common Stock issuable upon conversion of Additional Debentures as therein
provided. The Company covenants that all Additional Debentures and Additional
Investment Right Warrants so issuable and deliverable shall, upon issuance and
the payment of the applicable Exercise Price in accordance with the terms
hereof, be duly and validly authorized, issued and fully paid and nonassessable.
The Company will take all such action as may be necessary to assure that any
shares of Common Stock issuable upon conversion of the Additional Debentures may
be issued as provided therein without violation of any applicable law or
regulation, or of any requirements of any securities exchange or automated
quotation system upon which the Common Stock may be listed.

 

          9.      Certain Adjustments. The Conversion Price and other terms of
the Additional Debentures issuable upon exercise of this Additional Investment
Right shall be subject to adjustment from time to time as set forth in the
Additional Debentures. At least 30 days prior to any such event or transaction
involving a Fundamental Change (as defined in the Additional Debenture) or
otherwise potentially giving rise to an adjustment or modification of the terms
and provisions of the Additional Debenture, the Company will give the Holder
notice thereof of the date of the transaction and the effect thereof on the
terms of the Additional Debentures. The Company will take all steps reasonably
necessary in order to insure that the Holder is given the practical opportunity
to exercise this Additional Investment Right prior to the time of such event or
transaction so as to participate in or vote with respect to such event or
transaction.

 

          10.    Payment of Exercise Price. The Holder shall pay the Exercise
Price in immediately available funds to the Company in the manner specified by
the Company in the Purchase Agreement.

 

42

 

 

          11.    Notices. Any and all notices or other communications or
deliveries hereunder (including without limitation any Exercise Notice) shall be
in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of deposit with a nationally recognized overnight courier
service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address and facsimile numbers for such notices or
communications shall be as set forth in the Purchase Agreement.

 

          12.    Miscellaneous.

 

                    (a)      Subject to the restrictions on transfer set forth
on the first page hereof, this Additional Investment Right may be assigned by
the Holder. This Additional Investment Right may not be assigned by the Company
except to a successor in the event of a Fundamental Change (as defined in the
Additional Debenture). This Additional Investment Right shall be binding on and
inure to the benefit of the parties hereto and their respective successors and
assigns. Subject to the preceding sentence, nothing in this Additional
Investment Right shall be construed to give to any Person other than the Company
and the Holder any legal or equitable right, remedy or cause of action under
this Additional Investment Right. This Additional Investment Right may be
amended only in writing signed by the Company and the Holder, their respective
successors or permitted assigns.

 

                    (b)      The Company will not, by amendment of its governing
documents or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Additional Investment Right, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
impairment.

 

43

 

 

                    (c)      GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS ADDITIONAL INVESTMENT RIGHT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF DENVER, COLORADO, FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF
THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL
BY JURY.

 

                    (d)      The headings herein are for convenience only, do
not constitute a part of this Additional Investment Right and shall not be
deemed to limit or affect any of the provisions hereof.

 

                    (e)      In case any one or more of the provisions of this
Additional Investment Right shall be invalid or unenforceable in any respect,
the validity and enforceability of the remaining terms and provisions of this
Additional Investment Right shall not in any way be affected or impaired thereby
and the parties will attempt in good faith to agree upon a valid and enforceable
provision which shall be a commercially reasonable substitute therefor, and upon
so agreeing, shall incorporate such substitute provision in this Additional
Investment Right.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,  SIGNATURE PAGE FOLLOWS]

 

44

 

 

 

          IN WITNESS WHEREOF, the Company has caused this Additional Investment
Right to be duly executed by its authorized officer as of the date first
indicated above.

  

THE COMPANY:

  

Micro Imaging Technology, Inc.

 

By:     Name: Michael Brennan   Title: President  

 

45

 

 

Annex A

 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase $______________
principal amount of Additional Debentures under the foregoing Additional
Investment Right)

  

To: Micro Imaging Technology, Inc.

  

·The undersigned is the Holder of Additional Investment Right No. _______(the
“Additional Investment Right”) issued by Micro Imaging Technology, Inc. a
California corporation (the “Company”). Capitalized terms used herein and not
otherwise defined have the respective meanings set forth in the Additional
Investment Right.

 

1.  The Additional Investment Right is currently exercisable to purchase a total
of $______________principal amount of Additional Debentures.      2. The
undersigned Holder hereby exercises its right to purchase
_________________$______________ principal amount of Additional Debentures
pursuant to the Additional Investment Right.     3. The Holder shall pay the sum
of $____________to the Company in accordance with the terms of the Additional
Investment Right.     4. Pursuant to this exercise, the Company shall deliver to
the Holder $______________principal amount of Additional Debentures and
Additional Investment Right Warrants exercisable for __________shares of Common
Stock in accordance with the terms of the Additional Investment Right.     5.
Following this exercise, the Additional Investment Right shall be exercisable to
purchase a total of $______________principal amount of Additional Debentures and
Additional Investment Right Warrants exercisable for ____________shares of
Common Stock.




 

  

Dated: ___________________, ________   Name of Holder:           (Print)
___________________________________________           By:
_____________________________________________     Name:
___________________________________________     Title:
____________________________________________           (Signature must conform
in all respects to name of holder as specified on the face of the Additional
Investment Right)

 

46

 

 

 

Annex B

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Additional Investment Right]

 

          FOR VALUE RECEIVED, the undersigned hereby sells, assigns and
transfers unto ________________________________ the right represented by the
within Additional Investment Right to purchase $______________principal amount
of Additional Debentures and Additional Investment Right Warrants exercisable
for __________ shares of Common Stock of Micro Imaging Technology, Inc. to which
the within Additional Investment Right relates and appoints ________________
attorney to transfer said right on the books of Micro Imaging Technology, Inc.
with full power of substitution in the premises.

 

Dated: _________________, _________

 

______________________________________________   (Signature must conform in all
respects to name of holder as specified on the face of the Additional Investment
Right)

 

______________________________________________  Address of Transferee

 

______________________________________________

 

  ______________________________________________

 

    

In the presence of:

 

______________________________________________

 

   

47

 

 

EXHIBIT C

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (together with all amendments, restatements,
modifications, supplements and revisions thereof in accordance with its terms,
the “Agreement”) is made as of March 7, 2012 by Micro Imaging Technology, Inc, a
California corporation (the “Debtor”) in favor and for the benefit of Alpine MIT
Partners, LLC (the “Secured Party”).

 

Recitals

  

A.           Pursuant to that certain Securities Purchase Agreement dated March
8, 2012 (as amended, modified, supplemented, restated, replaced or extended, the
“Purchase Agreement”), among Debtor and the Secured Party, the Secured Party has
agreed to purchase certain Senior Secured Convertible Debentures of the Debtor,
subject to the terms and conditions therein. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Purchase
Agreement.

 

B.           It is a condition precedent to the Secured Party advancing and
maintaining any Purchases under the Purchase Agreement that the Debtor shall
have executed and delivered this Agreement to secure the payment and performance
of the Purchase Agreement and the other Transaction Documents and to secure the
performance of the Gold and Silver Supply Agreement, all as more fully described
herein.

 

F.           In order to secure the prompt and complete payment and performance
of all indebtedness, guaranties, duties, covenants, agreements and obligations
owing or to be owed by the Debtor to the Secured Party, and as a condition to
the Secured Party entering into the Purchase Agreement and Convertible
Debentures, the Debtor has agreed to execute and deliver this Agreement to the
Secured Party.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Debtor and Secured Party do hereby agree as follows:

 

1.           CONSTRUCTION AND DEFINITION OF TERMS.

 

All terms used herein without definition which are defined by the Uniform
Commercial Code in the State of New Mexico (the “UCC”) shall have the meanings
assigned to them by the UCC, as in effect on the date hereof, unless and to the
extent varied by this Agreement. All accounting terms used herein without
definition shall have the meanings assigned to them as determined by generally
accepted accounting principles. The use of any gender or the neuter herein shall
also refer to the other gender or the neuter and the use of the plural shall
also refer to the singular, and vice versa. In addition to the terms defined
elsewhere in this Agreement, unless the context otherwise requires, when used
herein, the following terms shall have the following meanings:

 

48

 

 

1.1           “Bankruptcy Code” means the United States Bankruptcy Code, as
amended from time to time.

 

1.2          “Business Premises” means Debtor’s chief executive office as
indicated on Schedule 3.1 attached hereto.

 

1.3          “Collateral” means all of Debtor’s personal property, including,
without limitation, all right, title and interest of Debtor, whether now owned
or existing or hereafter acquired or arising, and wheresoever located, in, to
and under (with each of the following capitalized terms having the meaning given
thereto in the UCC):

 

(a)          all Accounts;

 

(b)          all As-Extracted Collateral;

 

(c)          all Chattel Paper;

 

(d)          all Commodity Accounts;

 

(e)          all Commodity Contracts;

 

(f)          all Deposit Accounts set forth and described in Schedule 3.1;

 

(g)         all Documents;

 

(h)         all Equipment;

 

(i)          all Fixtures;

 

(j)          all General Intangibles;

 

(k)         all Goods and all Accessions thereto, and Goods with which the Goods
are commingled;

 

(l)          all Instruments;

 

(m)        all intellectual property;

 

(n)         all Inventory;

 

(o)         all Investment Property;

 

(p)         all Letter-of-Credit Rights;

 

(q)         all Promissory Notes;

 

49

 

 

(r)           all Software;

 

(s)          all Commercial Tort Claims;

 

(t)           all other personal property not otherwise described above;

 

(u)          all books and records pertaining to the Collateral; and

 

(v)          to the extent not otherwise included, all Proceeds, products,
income and profits of the foregoing, and all accessions thereto and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

 

Notwithstanding the foregoing, “Collateral” shall not include “Excluded Assets”
(as defined below) until such time as the prohibitions causing such property to
be Excluded Assets have terminated (howsoever occurring); upon the termination
of such prohibitions, the Secured Party will be deemed to automatically have and
at all times from and after the date hereof to have had, without the taking of
any action or delivery of any instrument, a security interest in such Excluded
Assets, and Debtor agrees to take all actions necessary in the reasonable
judgment of Secured Party, if any, to perfect such security interest.

 

1.4           “Event of Default” means any of the events described in Section 6
hereof.

 

1.5           “Excluded Assets” means any lease, contract, agreement, permit or
license (together with the Equipment, Fixtures or Goods subject to any such
contract, agreement, permit or license) to the extent that Debtor is validly
prohibited from granting a security interest in such contract, agreement, permit
or license (and the Equipment, Fixtures or Goods subject thereto) pursuant to
the terms thereof, but only to the extent that such prohibition is not
invalidated under the UCC.

 

1.6           “GAAP” shall mean generally accepted accounting principles in the
United States of America in effect from time to time.

 

1.7           “Governmental Authority” means any domestic or foreign nation or
government, any state, provincial, territorial, divisional, county, regional,
municipal, city or other political subdivision thereof, any native, tribal or
aboriginal government, corporation, association or other entity, any court,
tribunal, arbitrator, agency, department, commission, board, bureau, regulatory
authority or other entity or instrumentality exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
or Governmental Requirements or the management or administration of real
property interests, and any securities exchange or securities regulatory
authority.

 

1.8           “Governmental Requirement” means all laws, statutes, rules,
regulations, codes, ordinances, zoning and land use restrictions, treaties,
promulgations, plans, injunctions, judgments, orders, decrees, rulings, permits,
licenses and authorizations issued or promulgated by a Governmental Authority
with jurisdiction.

 

50

 

 

1.9            “Hazardous Materials” means (a) any “hazardous waste” as defined
by the Resource Conservation and Recovery Act of 1976, as amended from time to
time, and regulations promulgated thereunder; (b) any “hazardous substance” as
defined by the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended from time to time, and regulations promulgated
thereunder; (c) any substance the presence of which on any property now or
hereafter owned, operated or acquired by Debtor is prohibited or regulated by
any Governmental Requirement similar to those set forth in this definition; and
(d) any other substance which requires special handling in its collection,
storage, treatment or disposal pursuant to Governmental Requirements.

 

1.10         “Hazardous Materials Contamination” means the contamination
(whether presently existing or occurring after the date of this Agreement) by
Hazardous Materials on any property owned, operated or controlled by Debtor or
for which Debtor has responsibility, including, without limitation,
improvements, facilities, soil, water, air or other elements on, or of, any
property now or hereafter owned, operated or acquired by Debtor, and any other
contamination by Hazardous Materials for which Debtor is, or is claimed to be,
responsible

 

1.11         “Indebtedness” shall include all items which would properly be
included in the liability section of a balance sheet or in a footnote to a
financial statement in accordance with GAAP, and shall also include all
contingent liabilities.

 

1.12         “Lien” means any mortgage, deed of trust, debenture, indenture,
pledge, charge, hypothecation, assignment for security purposes, deposit
arrangement, control arrangement, preferential right, option, production
payment, royalty, encumbrance, financing statement, lien (statutory or
otherwise), right of set-off, claim or charge of any kind, or other security
interest or collateral arrangement or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever,
including, without limitation, any conditional sale or other title retention
transaction, any lease transaction in the nature thereof and any secured
transaction under the Uniform Commercial Code of any jurisdiction.

 

1.13         “Purchase Agreement” shall have the meaning given thereto in the
Recitals.

 

1.14         “Transaction Documents” shall mean “Transaction Documents” as
defined in the Purchase Agreement.

 

1.15         “Necessary Endorsement” means undated stock powers endorsed in
blank or other proper instruments of assignment duly executed and such other
instruments or documents as the Secured Party may reasonably request.

 

1.16         “Obligations” means the full, punctual and complete observance and
performance of all present and future duties, covenants, indebtedness,
responsibilities and obligations, monetary and otherwise, due to Secured Party
by Debtor under the Convertible Debentures, the Purchase Agreement, the
Additional Investment Right, this Agreement or any other Transaction Document
(extending to all principal amounts, interest, late charges, fees, costs and all
other charges, sums and amounts, as well as all costs and expenses payable by
Debtor under the Convertible Guarantee, the Purchase Agreement, this Agreement
and any other Transaction Document), whether direct or indirect, contingent or
noncontingent, matured or unmatured, accrued or not accrued, joint or several,
arising as principal, guarantor, surety, accommodation party or otherwise,
whether or not now contemplated, whether or not any instrument or agreement
relating thereto specifically refers to this Agreement, as well as all renewals,
refinancings, consolidations, re-castings and extensions of any of the
foregoing.

 

51

 

 

1.17                “Obligor” shall mean individually and collectively, Debtor
and each endorser, guarantor and surety of the Obligations; any person who is
primarily or secondarily liable for the repayment of the Obligations, or any
portion thereof; and any person who has granted security for the repayment of
any of the Obligations.

 

1.18                “Permitted Liens” means: (a) Liens for taxes, assessments or
governmental charges or levies if the same shall not at the time be delinquent
or thereafter can be paid without penalty, or are being contested in good faith
and by appropriate proceedings; (b) Liens imposed by law, such as carriers,
warehousemen and mechanics’ liens and other similar liens arising in the
ordinary course of business associated with amounts not yet due and payable, or
which are being diligently disputed by the Borrower in good faith and pursuant
to appropriate procedures; (c) Liens of purchase money mortgages and other
security interests on equipment acquired, leased or held by the Borrower
(including equipment held by any such Person as lessee under leveraged leases)
in the ordinary course of business to secure the purchase price of or rental
payments with respect to such equipment or to secure indebtedness incurred
solely for the purpose of financing the acquisition (including acquisition as
lessee under leveraged leases), construction or improvement of any such
equipment to be subject to such mortgages or security interests, or mortgages or
other security interests existing on any such equipment at the time of such
acquisition, or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided that no such mortgage or other security
interest shall extend to or cover any equipment other than the equipment being
acquired, constructed or improved, and no such extension, renewal or replacement
shall extend to or cover any property not theretofore subject to the mortgage or
security interest being extended, renewed or replaced; (d) Liens arising under
the Security Documents; (e) Cash or governmental obligations deposited in the
ordinary course of business in connection with contracts, bids, tenders or to
secure workmen’s compensation, unemployment insurance, surety or appeal bonds,
costs of litigation, when required by law, public and statutory obligations,
Liens or claims incidental to current construction, mechanics’, warehousemen’s,
carriers’ and other similar Liens; and (f) Liens given in the ordinary course of
business to a public utility or any municipality or governmental or other public
authority when required by such utility or municipality or governmental or other
authority in connection with the operations of the Borrower.

 

1.19         “Person” shall include natural persons, corporations, associations,
limited liability companies, partnerships, joint ventures, trusts, governments
and agencies and departments thereof and every other entity of every kind.

 

1.20         “Security Documents” means any and all agreements, documents or
instruments granting, pledging, protecting or perfecting any Lien in favor of
Secured Party, as any of the foregoing may be modified, amended, supplemented,
extended or restated.

 

52

 

 

1.21         “Subsidiary” shall include any corporation or unincorporated
business entity at least a majority of the outstanding voting Stock or interests
of which at the time of determination is owned by Debtor and/or by one or more
Subsidiaries

 

1.22         “Voting Stock” shall mean the shares of any class of capital stock
of a corporation having ordinary voting power to elect the directors, officers
or trustees thereof, including such shares that shall or might have voting power
by reason of the occurrence of one or more conditions or contingencies.

 

2.           SECURITY

 

2.1           Security Interest. As security for the prompt and complete payment
and performance of all of the Obligations, whether or not any instrument or
agreement relating to any Obligation specifically refers to this Agreement or
the security interest created hereunder, Debtor hereby assigns, pledges and
grants to Secured Party a lien on and continuing security interest in,
assignment and pledge of and charge over, the Collateral. Secured Party’s
security interest shall continually exist until all Obligations have been paid
and performed in full.

 

2.2           Care of Collateral. Debtor shall have all risk of loss of the
Collateral. Secured Party shall have no liability or duty, either before or
after the occurrence of an Event of Default, on account of loss of or damage to,
to collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against account debtors
or other parties with prior interests in the Collateral. Secured Party shall
deemed to have exercised reasonable care in safe keeping any Collateral in its
possession if it accords such Collateral treatment substantially equal to the
safekeeping that it accords its own property of like kind. If Secured Party
actually receives any notices requiring action with respect to Collateral in
Secured Party’s possession, Secured Party shall take reasonable steps to forward
such notices to Debtor. Debtor is responsible for responding to notices
concerning the Collateral, voting the Collateral, and exercising rights and
options, calls and conversions of the Collateral; Secured Party’s sole
responsibility with respect thereto is to take such action as is reasonably
requested by Debtor in writing; provided, however, Secured Party is not
responsible to take any action that, in Secured Party’s sole judgment, would
adversely affect the value of the Collateral as security for the Obligations.
While Secured Party is not required to take any actions with respect to the
Collateral, if action is needed, in Secured Party’s sole discretion, to preserve
and maintain the Collateral, Debtor authorizes Secured Party to take such
actions, but Secured Party is not obligated to do so.

 

3.           REPRESENTATIONS AND WARRANTIES

 

To induce Secured Party to enter into this Agreement, Debtor hereby remakes and
restates its representations and warranties set forth in the Transaction
Documents and incorporates them herein as if set forth herein and further
represents and warrants to Secured Party that:

 

53

 

 

3.1           State of Incorporation, Legal Name and Identification Number.
Debtor’s name as it appears in official filings in the state of organization,
all prior names of Debtor during the past five years, as they appeared from time
to time in official filings in the state of its incorporation or organization,
the type of entity of Debtor (including corporation, partnership, limited
partnership or limited liability company), organizational identification number
issued by Debtor’s state of organization or a statement that no such number has
been issued, Debtor’s state of organization, the location of Debtor’s chief
executive office, principal place of business, all warehouses, consignees and
processors with whom Inventory or other Collateral is stored or located and
other premises where Collateral is stored or located, and the locations of its
books and records concerning the Collateral are set forth on Schedule 3.1
hereto.

 

3.2           Valid Security Interest. This Agreement creates, in favor of
Secured Party, a valid security interest in the Collateral, subject only to
Permitted Liens, securing the payment and performance of the Obligations. Upon
the making of the filings described in Section 8.1 and the filing of any
continuation statements required by the UCC, Secured Party will have and will
continue to have as security for the Obligations a valid and perfected first
priority Lien on all the Collateral which may be perfected by filing UCC
financing statements, free of all other Liens, claims and rights of third
parties whatsoever, except for Permitted Liens. Except for the filing of the UCC
financing statements referred to in the immediately following paragraph and the
delivery of the certificates and other instruments provided in Section 4.5 and
Section 4.6, and the execution of any control agreement, no action is necessary
to create, perfect or protect the security interests created in the Collateral.
Without limiting the generality of the foregoing, except for the filing of said
financing statements, no consent of any third parties and no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body is required for (a) the execution, delivery and
performance of this Agreement, (b) the creation or perfection of the Security
Interests created hereunder in the Collateral or (c) the enforcement of the
rights of the Secured Party hereunder. If any, all required consents (including,
without limitation, from stockholders or creditors of the Debtor) necessary for
the Debtor to enter into and perform its obligations hereunder have been
obtained.

 

3.3           Commercial Purpose. This Agreement and the transactions
contemplated by the Transaction Documents do not constitute a “consumer
transaction” as defined in the Uniform Commercial Code. None of the Collateral
was or will be purchased or held primarily for personal, family or household
purposes and no Deposit Account is used primarily for personal, family or
household purposes.

 

3.4           Patents, Trademarks, etc. Debtor owns, possesses or has the right
to use all necessary patents, patent rights, licenses, trademarks, trade names,
trade name rights, copyrights and franchises to conduct its business, without
any known conflict with any patent, patent right, license, trademark, trademark
rights, trade name right, trade name, copyright or franchise right of any other
person..

 

3.5           Survival. All representations and warranties contained in or made
in connection with this Agreement and the other Transaction Documents shall
survive the execution and delivery of this Agreement.

 

54

 

 





 

4.           COVENANTS

 

Debtor covenants and agrees with Secured Party that, until the security interest
created herein is discharged, Debtor will perform and fulfill each of the
affirmative and negative covenants in the Purchase Agreement applicable to
Debtor and each of the following:

 

4.1    Conferences with Officers and Others. At all times, permit Secured Party,
its agents, advisors and representatives to (a) access all of Debtor’s
properties and facilities, (b) discuss Debtor’s business, affairs, finances and
accounts with any officers, managers and employees of Debtor, and (c) review and
inspect the Collateral, wherever located, and Debtor shall pay all reasonable
costs of such activities described in (a), (b) and (c).

 

4.2    Defend Collateral. Except for Permitted Liens, maintain the Liens and
security interests provided for hereunder as valid and perfected first priority
Liens and security interests in the Collateral in favor of the Secured Party
until this Agreement and the security interests hereunder shall be terminated
pursuant hereto. The Debtor hereby agrees to (a) promptly pay when due all
transportation, storage, warehousing, mechanics, materialmen, construction,
maintenance and other such charges, fees, expenses or amounts affecting or
arising out of or relating to the Collateral; and (b) use commercially
reasonable efforts to defend the Collateral against the claims of any and all
Persons and entities; and (c) safeguard and protect all Collateral for the
account of the Secured Party.

 

4.3    Insurance. Maintain comprehensive casualty insurance on the Collateral as
required pursuant to Section 8.1 of the Purchase Agreement. Debtor hereby
assigns to Secured Party and grants to Secured Party a security interest in any
and all proceeds of such policies and authorizes and empowers Secured Party to
adjust or compromise any loss under such policies and to collect and receive all
such proceeds. Debtor hereby authorizes and directs each insurance company to
pay all such proceeds directly and solely to Secured Party and not to Debtor and
Secured Party jointly. Debtor authorizes and empowers Secured Party to execute
and endorse in Debtor’s name all proofs of loss, drafts, checks and any other
documents or instruments necessary to accomplish such collection, and any
persons making payments to Secured Party under the terms of this paragraph are
hereby relieved absolutely from any obligation or responsibility to see to the
application of any sums so paid. After deduction from any such proceeds of all
costs and expenses (including attorneys’ fees) incurred by Secured Party in the
collection and handling of such proceeds, the net proceeds shall be applied as
follows. If no Event of Default shall have occurred and be continuing, such net
proceeds may be applied either toward replacing or restoring the Collateral (at
Debtor’s option), in a manner and on terms satisfactory to Secured Party, or as
a credit against such of the Obligations, whether matured or unmatured, as
Secured Party shall determine in Secured Party’s sole (but reasonable)
discretion. In the event that Debtor may and does elect to replace or restore as
aforesaid, then such net proceeds shall be deposited in a segregated account of
Debtor at a bank acceptable to Debtor and Secured Party subject to the sole
order of Secured Party and shall be disbursed therefrom by Secured Party in such
manner and at such times as Secured Party deems appropriate to complete such
replacement or restoration; provided, however, that if an Event of Default shall
occur at any time before or after replacement or restoration has commenced, then
thereupon Secured Party shall have the option to apply all remaining net
proceeds either toward replacing or restoring the Collateral, in a manner and on
terms satisfactory to Secured Party, or as a credit against such of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
Secured Party’s sole discretion. If an Event of Default shall have occurred
prior to such deposit of the net proceeds, then Secured Party may, in its sole
discretion, apply such net proceeds either toward replacing or restoring the
Collateral, in a manner and on terms satisfactory to Secured Party, or as a
credit against such of the Obligations, whether matured or unmatured, as Secured
Party shall determine in Secured Party’s sole discretion.

 

55

 

 

4.4    Further Assurances and Corrective Instruments. Promptly make, execute,
acknowledge and deliver, or cause to be made, executed, acknowledged and
delivered, all such additional things, deeds, assurances, documents,
acknowledgments, certificates and instruments and to take such further acts as
Secured Party may reasonably request to (a) protect, maintain and preserve the
Collateral; (b) protect, maintain and preserve Secured Party’s security interest
in the Collateral; and (c) protect, vest in and assure to Secured Party its
rights or remedies hereunder or in any of the Collateral and the perfection and
priority of its rights therein, including, without limitation, placing legends
on Collateral or on books and records pertaining to Collateral stating that
Secured Party has a security interest therein.

 

4.5    Provision of Documents. Whenever required by Secured Party, Debtor shall
(a) cooperate with Secured Party to obtain and keep in effect one or more
control agreements in Deposit Account, Electronic Chattel Paper, Investment
Property and Letter-of-Credit Rights Collateral; and (b) promptly deliver to
Secured Party, with all endorsements and/or assignments required by Secured
Party, all Instruments, Chattel Paper, guaranties and the like received by
Debtor constituting, evidencing or relating to any of the Collateral or proceeds
of any of the Collateral.

 

4.6    Delivery of Certain Collateral. Contemporaneously with or prior to the
execution of this Agreement, deliver or cause to be delivered to Secured Party
any and all certificates and other instruments representing or evidencing any
Collateral that is Investment Property, together with all Necessary
Endorsements, in each case subject to Permitted Liens.

 

4.7    Notice of Event of Default. Immediately notify Secured Party in writing
of the occurrence of any Event of Default or any event or existing condition
which, with the giving of notice and/or the lapse of time, could constitute an
Event of Default or which might materially and adversely affect the financial
conditions or operations of Debtor and the facts with respect thereto.

 

4.8    Deposit Accounts. Inform Secured Party upon the opening of any Deposit
Account that is not currently open as of the date hereof and comply with Section
4.6 with respect to such Deposit Account.

 

4.9    Transaction Document Covenants. Debtor will perform and fulfill each of
the covenants in the Transaction Documents that is applicable to Debtor.

 

56

 

 

5.            [RESERVED]

 

6.            EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

6.1    Occurrence of an Event of Default. An “Event of Default” under the
Purchase Agreement, the Convertible Debentures or any other Transaction
Document.

 

6.2    Security Interest. This Agreement or any other security agreement,
pledge, mortgage, deed of trust or other similar document, agreement or
instrument granting a security interest in, pledge of or charge over the assets
of Debtor in favor of Secured Party, after delivery thereof shall, for any
reason except to the extent permitted by the terms thereof, cease to create a
valid and perfected Lien on any of the assets and collateral purported to be
covered thereby, or Debtor shall so state in writing or Debtor or any other
Person shall take or agree to take any action threatening the validity,
perfection or priority of any such security interest.

 

7.           RIGHTS AND REMEDIES

 

7.1    Rights and Remedies of Secured Party. Upon and after the occurrence and
during the continuance of an Event of Default, Secured Party may, without notice
or demand, exercise in any jurisdiction in which enforcement hereof is sought,
the following rights and remedies, in addition to the rights and remedies
available to Secured Party under the other Transaction Documents, the rights and
remedies of a secured party under the UCC and all other rights and remedies
available to Secured Party under applicable Governmental Requirements, whether
at law or in equity, all such rights and remedies being available to Secured
Party and being cumulative and enforceable alternatively, successively or
concurrently:

 

(a)          Declare all Obligations to be immediately due and payable and the
same shall thereupon become immediately due and payable without presentment,
demand for payment, protest or notice of any kind, all of which are hereby
expressly waived.

 

(b)          Institute any proceeding or proceedings to enforce the Obligations
and any Liens of Secured Party.

 

(c)          Take possession of the Collateral, and for that purpose, so far as
Debtor may give authority therefor, enter upon any premises on which the
Collateral or any part thereof may be situated and remove the same therefrom
without any liability for suit, action or other proceeding, Debtor HEREBY
WAIVING ANY AND ALL RIGHTS TO PRIOR NOTICE AND TO JUDICIAL HEARING WITH RESPECT
TO REPOSSESSION OF COLLATERAL, and require Debtor, at Debtor’s expense, to
assemble and deliver the Collateral to such place or places as Secured Party may
designate.

 

(d)          Operate, manage and control the Collateral (including use of the
Collateral and any other property or assets of Debtor in order to continue or
complete performance of Debtor’s obligations under any contracts or agreements
of Debtor), or permit the Collateral or any portion thereof to remain idle or
store the same, and collect all rents and revenues therefrom and sell or
otherwise dispose of any or all of the Collateral upon such terms and under such
conditions as Secured Party, in its sole discretion, may determine, and purchase
or acquire any of the Collateral at any such sale or other disposition, all to
the extent permitted by applicable Governmental Requirements.

 

57

 

 

(e)          Enforce Debtor’s rights against account debtors and other Obligors.

 

(f)          Without notice to Debtor, any such notice being expressly waived by
Debtor, to set-off and appropriate and apply any and all deposits, in any
currency or form, and any other credits, indebtedness or claims, in any currency
or form, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Secured Party to or for the
credit or the account of Debtor, or any part thereof, against and on account of
the obligations and liabilities of Debtor to Secured Party hereunder, whether
arising hereunder, under the Purchase Agreement, any other Transaction Document
or otherwise, as Secured Party may elect in its sole discretion, whether or not
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. Secured Party shall
notify Debtor of any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of Secured Party to set-off and appropriate are in addition to the
other rights and remedies which Secured Party may have hereunder, under any
other Transaction Document, or at law or in equity.

 

(g)          To enforce Debtor’s rights against account debtors and other
parties obligated on Collateral, including, but not limited to, the right to:
(i) notify and/or require Debtor to notify any or all account debtors and other
parties obligated on Collateral to make payments directly to Secured Party or in
care of a post office lock box under the sole control of Secured Party
established at Debtor’s expense subject to Secured Party’s customary
arrangements and charges therefor, and to take any or all action with respect to
Collateral as Secured Party shall determine in its sole discretion, including,
without limitation, the right to demand, collect, sue for and receive any money
or property at any time due, payable or receivable on account thereof,
compromise and settle with any Person liable thereon, and extend the time of
payment or otherwise change the terms thereof, without incurring liability or
responsibility to Debtor; (ii) require Debtor to segregate and hold in trust for
Secured Party and, on the day of Debtor’s receipt thereof, transmit to Secured
Party in the exact form received by Debtor (except for such assignments and
endorsements as may be required by Secured Party), all cash, checks, drafts,
money orders and other items of payment constituting Collateral or proceeds of
Collateral; and/or (iii) establish and maintain at Secured Party a “Repayment
Account,” which shall be under the exclusive control of and subject to the sole
order of Secured Party and which shall be subject to the imposition of such
customary charges as are imposed by Secured Party from time to time upon such
accounts, for the deposit of cash, checks, drafts, money orders and other items
of payments constituting Collateral or proceeds of Collateral from which Secured
Party may, in its sole discretion, at any time and from time to time, withdraw
all or any part and apply the same to the payment of the Obligations. Secured
Party’s collection and enforcement of Collateral against account debtors and
other persons obligated thereon shall be deemed to be commercially reasonable if
Secured Party exercises the care and follows the procedures that Secured Party
generally applies to the collection of obligations owed to Secured Party. All
cash and non-cash proceeds of the Collateral shall be applied by Secured Party
upon Secured Party’s actual receipt of cash proceeds against the Obligations,
matured or unmatured, in such order as Secured Party shall determine in Secured
Party’s sole discretion.

 

58

 

 

 

7.2    Power of Attorney. Debtor hereby irrevocably constitutes and appoints
Secured Party, with full power of substitution, as its true and lawful attorney
in fact with full irrevocable power and authority in the place and stead of
Debtor and in the name of Debtor or in its own name, from time to time in the
discretion of Secured Party, upon the occurrence and during the continuation of
any Event of Default, for the purpose of carrying out and implementing the terms
of this Agreement, to take any and all necessary or appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
or appropriate to accomplish the purposes of this Agreement and, without
limiting the generality of the foregoing, hereby gives Secured Party the power
and right, on behalf of Debtor, without notice to or assent by Debtor, to do the
following:

 

(a)          to ask, demand, collect, receive and give acquittance and receipts
for any and all moneys due and to become due under any Collateral and, in the
name of Debtor or its own name or otherwise, to take possession; to execute
proofs of and endorse and collect any checks, drafts, notes, acceptances or
other Instruments for the payment of moneys due under any Collateral and to file
any claim and loss; or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by Secured Party for the purpose
of collecting any and all such moneys due under any Collateral whenever payable
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by Secured Party for the purpose
of collecting any and all such moneys due under any Collateral whenever payable;

 

(b)          to pay or discharge claims, charges or liens levied or placed on or
threatened against the Collateral (other than the Permitted Liens);

 

(c)          to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due, and to become due
thereunder, directly to Secured Party or as Secured Party shall direct, and to
receive payment of and receipt for any and all moneys, claims and other amounts
due, and to become due at any time, in respect of or arising out of any
Collateral;

 

(d)          to adjust and compromise any claims under insurance policies;

 

(e)          to sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other Documents
constituting or relating to the Collateral;

 

(f)          to commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any part thereof and to enforce any other right in respect of any Collateral;

 

(g)          to defend any suit, action or proceeding brought against Debtor
with respect to any Collateral;

 

(h)          to collect, defend or enforce any right with respect to the
Collateral;

 

59

 

 

(i)          to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as Secured Party may deem appropriate;

 

(j)          generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Secured Party were the absolute owner thereof for all purposes,
including to execute, in connection with any sale of Collateral, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

 

(k)          to communicate in its own name with any party to any agreement with
regard to the assignment hereunder of the right, title and interest of Debtor in
and under the agreements and other matters relating thereto;

 

(l)          to undertake, do or perform, at Secured Party’s option and at
Debtor’s expense, at any time, or from time to time, all acts and things which
Secured Party deems necessary or advisable, in its sole discretion, to carry out
and enforce this Agreement and to protect, preserve, defend or realize upon the
Collateral and Secured Party’s Lien therein, all as fully and effectively as
Debtor might do; and

 

All acts of said attorney or designee are hereby ratified and approved by Debtor
and said attorney or designee shall not be liable for any acts of commission or
omission nor for any error of judgment or mistake of fact or law, except in the
case of gross negligence or willful misconduct. This power of attorney is
coupled with an interest and is irrevocable so long as any of the Obligations
remain unpaid or unperformed. The power of attorney granted hereunder is a power
coupled with an interest and shall be irrevocable until the security interest
created herein is discharged.

 

7.3    Notice of Disposition of Collateral and Disclaimer of Warranties. It is
mutually agreed that commercial reasonableness and good faith require Secured
Party to give Debtor no more than ten (10) days prior written notice of the time
and place of any public disposition of Collateral or of the time after which any
private disposition or any other intended disposition is to be made. It is
mutually agreed that it is commercially reasonable for Secured Party to disclaim
all warranties which arise with respect to the disposition of the Collateral.

 

7.4    Reinstatement. To the extent that any payment made or received with
respect to the Obligations is subsequently invalidated, determined to be
fraudulent or preferential, set aside, defeased or required to be repaid to a
trustee, debtor in possession, receiver, custodian or any other Person under any
debtor relief law, common law or equitable cause or any other Governmental
Requirement, then the Obligations intended to be satisfied by such payment shall
be revived and shall continue as if such payment had not been received by
Secured Party and the Liens created by this Agreement shall be revived
automatically without any action on the part of any party hereto and shall
continue as if such payment had not been received by Secured Party.

 

60

 

 

8.           MISCELLANEOUS

 

8.1    Financing Statements. Debtor authorizes Secured Party to file financing
statements, continuation statements, amendments, and other similar documents and
instruments covering the Collateral and containing such legends as Secured Party
shall deem necessary or desirable to perfect or protect Secured Party’s interest
in the Collateral, including financing statements as indicate or describe the
Collateral as “all assets” or “all personal property.” Debtor agrees to pay all
taxes, fees and costs (including reasonable attorneys’ fees) paid or incurred by
Secured Party in connection with the preparation, filing or recordation thereof.
Debtor waives receipt of any such financing statements that are registered by
Secured Party and any confirmation of registration.

 

8.2    Performance for Debtor. Debtor agrees and hereby authorizes that Secured
Party may, in Secured Party’s sole discretion, but Secured Party shall not be
obligated to, whether or not an Event of Default shall have occurred, advance
funds on behalf of Debtor, without prior notice to Debtor, in order to insure
Debtor’s compliance with any covenant, warranty, representation or agreement of
Debtor made in or pursuant to this Agreement or any of the Purchase Documents,
or to preserve or protect any right or interest of Secured Party in the
Collateral or under or pursuant to this Agreement or any of the Transaction
Documents. Debtor shall pay to Secured Party upon demand all such advances made
by Secured Party with interest thereon at the rate and calculated in the manner
provided in the Purchase Agreement. All such advances shall be deemed to be
included in the Obligations and secured by the security interest granted Secured
Party hereunder.

 

8.3    Expenses. Whether or not any of the transactions contemplated hereby
shall be consummated, Debtor agrees to pay to Secured Party on demand the amount
of all costs and expenses paid or incurred by Secured Party (including the
reasonable fees and expenses of its counsel) in connection with the negotiation,
preparation, delivery, amendment, modification, waiver, enforcement or
administration of this Agreement and the Transaction Documents and all documents
and instruments referred to herein and all costs and expenses paid or incurred
by Secured Party in connection with the filing or recordation of all financing
statements and instruments as may be required by Secured Party at the time of,
or subsequent to, the execution of this Agreement, including, without
limitation, all documentary stamps, recordation and transfer taxes and other
costs and taxes incident to recordation of any document or instrument in
connection herewith, together with interest on all such amounts at the rate and
calculated in the manner provided in the Purchase Agreement. Debtor agrees to
save harmless and indemnify Secured Party from and against any liability
resulting from the failure to pay any required documentary stamps, recordation
and transfer taxes, recording costs or any other costs or expenses incurred or
paid by Secured Party in connection with this Agreement and the other
Transaction Documents. The provisions of this Section 8.3 shall survive the
termination of this Agreement and Secured Party’s security interest hereunder
and the payment of all other Obligations.

 

8.4    Applications of Payments and Collateral. Except as may be otherwise
specifically provided in the Purchase Agreement, all Collateral and proceeds of
Collateral coming into Secured Party’s possession after the occurrence of an
Event of Default and all payments made by Debtor may be applied by Secured Party
to any of the Obligations, whether matured or unmatured, as Secured Party shall
determine in its sole but reasonable discretion in accordance with the terms of
the other Transaction Documents. Secured Party may defer the application of
non-cash proceeds of Collateral, including, but not limited to, non-cash
proceeds collected pursuant hereto, to the Obligations until cash proceeds are
actually received by Secured Party.

 

61

 

 

8.5    Waivers by Secured Party. Neither any failure nor any delay on the part
of Secured Party in exercising any right, power or remedy hereunder, under any
of the Transaction Documents or under applicable Governmental Requirements shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

8.6    Waivers by Debtor. Debtor hereby waives, to the extent the same may be
waived under applicable law: (a) notice of acceptance of this Agreement; (b) all
claims, causes of action and rights of Debtor against Secured Party on account
of actions taken or not taken by Secured Party in the exercise of Secured
Party’s rights or remedies hereunder, under the Transaction Documents or under
applicable law; (c) all claims of Debtor for failure of Secured Party to comply
with any requirement of applicable law relating to enforcement of Secured
Party’s rights or remedies hereunder, under the Transaction Documents or under
applicable law; (d) all rights of redemption of Debtor with respect to the
Collateral; (e) in the event Secured Party seeks to repossess any or all of the
Collateral by judicial proceedings, any bond(s) or demand(s) for possession
which otherwise may be necessary or required; (f) presentment, demand for
payment, protest and notice of non-payment and all exemptions; (g) any and all
other notices or demands which by applicable law must be given to or made upon
Debtor by Secured Party; (h) settlement, compromise or release of the
obligations of any one or more Persons primarily or secondarily liable upon any
of the Obligations; (i) all rights of Debtor to demand that Secured Party
release account debtors from further obligation to Secured Party; and (j)
substitution, impairment, exchange or release of any Collateral for any of the
Obligations. Debtor agrees that Secured Party may exercise any or all of its
rights and/or remedies hereunder, under the Transaction Documents and under
applicable Governmental Requirements, from time to time, in any order,
alternatively, successively or concurrently, without resorting to and without
regard to any Collateral or sources of liability with respect to any of the
Obligations.

 

8.7    Modifications. No modification, amendment or waiver of any provision of
this Agreement or any of the Transaction Documents, and no consent by Secured
Party to any departure by Debtor therefrom, shall in any event be effective
unless the same shall be in writing, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand upon Debtor in any case shall entitle Debtor to any other or
further notice or demand in the same, similar or other circumstances.

 

8.8    Secured Party’s Setoff. Secured Party shall have the right, in addition
to all other rights and remedies available to it, following an Event of Default,
to set off against any Obligations due Secured Party, any debt owing to Debtor
by Secured Party.

 

8.9    Notices. All notices, demands, and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (i) when delivered if personally
delivered by hand (with written confirmation of receipt), (ii) when received if
sent by a nationally recognized overnight courier service (receipt requested),
(iii) five (5) Business Days after being mailed, if sent by first class mail,
return receipt requested, or (iv) when receipt is acknowledged by an affirmative
act of the Party receiving notice, if sent by facsimile, telecopy, electronic
mail or other electronic transmission device (provided that such an
acknowledgement does not include an acknowledgment generated automatically by a
facsimile or telecopy machine or other electronic transmission device). Notices,
demands, and communications to the parties will, unless another address is
specified in writing, be sent to the address indicated below:

 

62

 

 

If to Debtor:

 

Micro Imaging Technology, Inc

970 Calle Amanecer, Suite F

San Clemente, California 92673

Attn: Michael Brennan

Facsimile:

 

If to Secured Party:

 

Alpine MIT Partners, LLC

  

8.10    Survival; Successors and Assigns. All covenants, agreements,
representations and warranties made herein and in the Transaction Documents
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect until the security interest created herein is
discharged. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party. All covenants, agreements, representations and warranties by or on behalf
of Debtor which are contained in this Agreement and the Transaction Documents
shall inure to the benefit of Secured Party, its successors and assigns. Debtor
may not assign this Agreement or any of its rights hereunder without the prior
written consent of Secured Party.

 

8.11    Applicable Law and Consent to Jurisdiction. The performance and
construction of this Agreement shall be governed by the internal laws of the
State of Delaware.

 

8.12    WAIVER OF JURY TRIAL. DEBTOR HEREBY (a) COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (b) WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH CREDITOR AND DEBTOR MAY BE
PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS
AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS AND/OR ANY TRANSACTIONS,
OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE
FOREGOING) RELATING IN ANY WAY TO THE DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE
PARTIES. IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS SECURITY AGREEMENT.
THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY DEBTOR AND DEBTOR HEREBY AGREES THAT NO REPRESENTATIONS OF
FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL
BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. CREDITOR IS HEREBY
AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER AND DEBTOR AND CREDITOR, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF
SUCH WAIVER OF RIGHT TO TRIAL BY JURY. DEBTOR REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

63

 

 

8.13    Severability. If any term, provision or condition, or any part thereof,
of this Agreement or any of the Transaction Documents shall for any reason be
found or held invalid or unenforceable by any court or governmental agency of
competent jurisdiction, such invalidity or unenforceability shall not affect the
remainder of such term, provision or condition nor any other term, provision or
condition, and this Agreement and the Transaction Documents shall survive and be
construed as if such invalid or unenforceable term, provision or condition had
not been contained therein.

 

8.14    Merger and Integration. This Agreement contains the entire agreement of
the parties hereto with respect to the matters covered and the transactions
contemplated hereby, and no other agreement, statement or promise made by any
party hereto, or by any employee, officer, agent or attorney of any party
hereto, which is not contained herein shall be valid or binding.

 

8.15    Rights Absolute. All rights of Secured Party and the pledge, assignment,
charge and security interest hereunder, and all obligations of Debtor hereunder,
shall be absolute and unconditional, irrespective of:

 

           (a)          any lack of validity or enforceability of any
Transaction Document or any other agreement or instrument relating thereto;

 

           (b)          any change in the time, manner or place of payment of,
or in any other term of, all or any of the Obligations, or any other amendment
or waiver of or any consent to any departure from any Transaction Document,
including, without limitation, any increase in the Obligations;

 

           (c)          any taking, exchange, release or non-perfection of any
other collateral, or any taking, release, amendment or waiver of or consent to
departure from any guaranty, surety or support agreement for all or any of the
Obligations;

 

           (d)          any manner of application of collateral or proceeds
thereof, to all or any of the Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Obligations or any other
assets of any principal, guarantor or surety;

 

           (e)          any change, restructuring or termination of the
corporate or company structure or existence of Debtor or any affiliate thereof;
and

 

64

 

 

           (f)          any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Debtor or any affiliate of Debtor, any
other Person liable for the Obligations or a third party guarantor or grantor of
a security interest.

 

8.16    Counterparts; Facsimile and Electronic Signatures. This Agreement may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. This Agreement may be validly executed and delivered by
facsimile or other electronic transmission (including e-mail), and a signature
by facsimile, portable document format (.pdf) or other electronic transmission
shall be as effective and binding as an original signature.

 

8.17    Discharge. Upon (a) the complete and irrevocable payment and performance
in full of the Obligations (other than contingent Obligations for which no claim
has been made), (b) the termination and discharge of the Transaction Documents,
(c) complete and irrevocable payment and performance in full of the Gold and
Silver Supply Agreement and the termination thereof, and (d) such time as there
exists no commitment by Secured Party which could give rise to any Obligations
(other than contingent Obligations for which no claim has been made), this
Agreement shall be terminated, the security interest in the Collateral shall be
released, and Secured Party shall execute and deliver such releases and
discharges of the security interests created hereby as Debtor may reasonably
request in writing, the cost and expense of which shall be paid by Debtor.

 

8.18    Indemnity. Debtor agrees to pay, indemnify and save and hold harmless
Secured Party, its successors and assigns, and each of their directors,
officers, partners, managers, members, shareholders, owners, employees, agents,
affiliates and advisors (each, an “Indemnified Party”) from and against any and
all claims, damages, losses, penalties, liabilities, judgments, suits,
proceedings, taxes, costs and expenses (including, without limitation, fees and
disbursements of counsel) which may at any time (including, without limitation,
at any time following the payment of the Obligations or any Transaction
Document) be imposed on, incurred by or asserted against any such Indemnified
Party, in any way relating to, in connection with or arising out of this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby and any claim, investigation, subpoena, litigation,
proceeding or otherwise related to or arising out of this Agreement or any other
Transaction Document or any transaction contemplated hereby or thereby (but in
any case excluding any such claims, damages, losses, liabilities, costs or
expenses incurred by reason of the gross negligence or willful misconduct of any
Indemnified Party). The obligations of Debtor under this paragraph shall survive
the payment in full of the Purchase Agreement and the other Transaction
Documents and the termination or release of this Agreement.

 

8.19    Acknowledgments.          Debtor hereby acknowledges that (a) it has
been advised by its own legal counsel in the negotiation, preparation, execution
and delivery of this Agreement and each other Transaction Document; (b) this
Agreement shall not be construed against any party or more favorably in favor of
any party based upon which party drafted the same, it being agreed and
acknowledged that all parties contributed substantially to the negotiation and
preparation of this Agreement; and (c) Secured Party has no fiduciary
relationship with or duty to Debtor, and the relationship between Secured Party,
on the one hand, and Debtor, on the other hand, in connection herewith is solely
that of creditor and debtor.

 

65

 

 

8.20     Joint and Several Liability. Debtor, Borrower and the other guarantors
are engaged in related businesses and are integrated to such an extent that the
financial strength and flexibility of each such party has a direct, tangible and
immediate impact on the success of the other parties. Debtor will derive
substantial and immediate direct and indirect benefit from the Purchase
Agreement, the Transaction Documents, the Gold and Silver Supply Agreement and
the transactions entered into in connection therewith. Debtor expressly waives
any right to revoke, terminate or suspend this Agreement and acknowledges that
it entered into such Agreement in contemplation of the benefits that it would
receive by the Purchase Agreement, the Gold and Silver Supply Agreement and the
other Transaction Documents.

 

8.21      Headings. The headings and sub-headings contained in the titling of
this Agreement are intended to be used for convenience only and shall not be
used or deemed to limit or diminish any of the provisions hereof.

 

[Remainder of this page intentionally blank]

  

66

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Security Agreement as of the date first above written.

 

 

  DEBTOR:         Micro Imaging Technology,  

Inc a California corporation

        By:         Name: Michael Brennan           Its: President & CEO        
SECURED PARTY:         ALPINE MIT PARTNERS, LLC         By:         Dale R.
Greenwald, Manager

 

67

 

 

SCHEDULE 3.1

TO SECURITY AGREEMENT



 

Debtor’s name as it appears in official filings in the state of organization    
      All prior names of Debtor during the past five years, as they appeared
from time to time in official filings in the state of its incorporation or
organization           The type of entity of Debtor (including corporation,
partnership, limited partnership or limited liability company)   California
corporation       Organizational identification number issued by Debtor’s state
of organization or a statement that no such number has been issued,          
Debtor’s state of organization   California       The location of Debtor’s chief
executive office, principal place of business, all warehouses, consignees and
processors with whom Inventory or other Collateral is stored or located and
other premises where Collateral is stored or located, and the locations of its
books and records concerning the Collateral           Deposit Accounts:
Depository bank and account number    

 



 

68

 

 

Exhibit E

 

OPTION AGREEMENT

 

Michael Brennan (“Grantor”) hereby certifies that, for value received, Alpine
MIT Partners, LLC, a Delaware limited liability company, or its registered
assigns (the “Holder”), is entitled to purchase from Grantor up to a total of
35,714,285 shares of common stock, $0.001 par value per share (the “Common
Stock”), of Micro Imaging Technology, Inc., a California corporation (the
“Company”) (each such share, an “Option Share” and all such shares, the “Option
Shares”) at an exercise price equal to $0.007 per share (as adjusted from time
to time as provided in Section 5, the “Exercise Price”), at any time and from
time to time from and after April 8, 2012 (the “Vesting Date”) and through and
including October 8, 2012 (the “Expiration Date”), and subject to the following
terms and conditions.

 

This Option (“Option”) is one of a series of similar Options issued pursuant to
those pursuant to that certain Securities Purchase Agreement, dated March 7,
2012 (the “Securities Purchase Agreement”), by and between Maker and Holder
relating to the sale by the Company of 7% Senior Secured Convertible Debentures
(the “Debentures. In addition to the terms defined elsewhere in this Option,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Securities Purchase Agreement.

 

          1.           Exercise and Duration of Options.

 

          (a)          This Option shall be exercisable by the registered Holder
at any time and from time to time on or after the Vesting Date. At (a) 6:30
P.M., New York City time on the Expiration Date, the portion of this Option not
exercised prior thereto shall be and become void and of no value.

 

          (b)          A Holder may exercise this Option by delivering to the
Grantor (i) an exercise notice, in the form attached hereto (the “Exercise
Notice”), appropriately completed and duly signed, and (ii) payment of the
Exercise Price for the number of Option Shares as to which this Option is being
exercised. The date such items are delivered to the Grantor (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.” The Holder
shall not be required to deliver the original Option in order to effect an
exercise hereunder. Execution and delivery of the Exercise Notice shall have the
same effect as cancellation of the original Option and issuance of a New Option
evidencing the right to purchase the remaining number of Option Shares.

 

          2.           Delivery of Option Shares.

 

          (a)         Upon exercise of this Option, the Grantor shall promptly
(but in no event later than three Trading Days after the Exercise Date) issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Option Shares issuable upon such exercise. The Holder, or any Person so
designated by the Holder to receive Option Shares, shall be deemed to have
become holder of record of such Option Shares as of the Exercise Date. The
Grantor shall, upon request of the Holder, use its best efforts to deliver
Option Shares hereunder electronically through the Depository Trust Corporation
or another established clearing corporation performing similar functions.

 

          (b)         This Option is exercisable, either in its entirety or,
from time to time, for a portion of the number of Option Shares. Upon surrender
of this Option following one or more partial exercises, the Grantor shall issue
or cause to be issued, at its expense, a New Option evidencing the right to
purchase the remaining number of Option Shares.

 

69

 

 

          (c)         The Grantor’s obligations to issue and deliver Option
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Grantor or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Grantor to the Holder in connection with the issuance of
Option Shares. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Grantor’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Option as required pursuant to the
terms hereof.

 

          3.          Replacement of Option. If this Option is mutilated, lost,
stolen or destroyed, the Grantor shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Option, a New Option, but only upon receipt of evidence
reasonably satisfactory to the Grantor of such loss, theft or destruction and
customary and reasonable indemnity, if requested. Applicants for a New Option
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Grantor may prescribe.

 

          4.           Reservation of Option Shares. The Grantor covenants that
he will at all times own and keep unencumbered sufficient shares of of Common
Stock, solely for the purpose of enabling him to deliver the Option Shares upon
exercise of this Option as herein provided, the number of Option Shares which
are then issuable and deliverable upon the exercise of this entire Option, free
from preemptive rights or any other contingent purchase rights of persons other
than the Holder (taking into account the adjustments and restrictions of Section
5). The Grantor covenants that all Option Shares so issuable and deliverable
shall, upon issuance and the payment of the applicable Exercise Price in
accordance with the terms hereof, be duly and validly authorized, issued and
fully paid and nonassessable.

 

          5.           Certain Adjustments. The Exercise Price and number of
Option Shares issuable upon exercise of this Option are subject to adjustment
from time to time as set forth in this Section 5.

 

          (a)          Stock Dividends and Splits. If the Company, at any time
while this Option is outstanding, (i) pays a stock dividend on its Common Stock
or otherwise makes a distribution on any class of capital stock that is payable
in shares of Common Stock, (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, or (iii) combines outstanding shares of Common
Stock into a smaller number of shares, then in each such case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

          (b)          Number of Option Shares. Simultaneously with any
adjustment to the Exercise Price pursuant to paragraphs (a) or (b) of this
Section, the number of Option Shares that may be purchased upon exercise of this
Option shall be increased or decreased proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the increased or
decreased number of Option Shares shall be the same as the aggregate Exercise
Price in effect immediately prior to such adjustment.

 

70

 

 

          (c)        Calculations. All calculations under this Section 8 shall
be made to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.          .

 

          6.          Miscellaneous.

 

          (a)           Subject to the restrictions on transfer set forth on the
first page hereof, this Option may be assigned by the Holder. This Option may
not be assigned by the Grantor. This Option shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns heirs
and legal representatives. Subject to the preceding sentence, nothing in this
Option shall be construed to give to any person other than the Grantor and the
Holder any legal or equitable right, remedy or cause of action under this
Option. This Option may be amended only in writing signed by the Grantor and the
Holder and their successors and assigns.

 

          (b)          Governing Law. all questions concerning the construction,
validity, enforcement and interpretation of this Option shall be governed by and
construed and enforced in accordance with the laws of the state of Delaware.

 

          (c)          The headings herein are for convenience only, do not
constitute a part of this Option and shall not be deemed to limit or affect any
of the provisions hereof.

 

          (d)          In case any one or more of the provisions of this Option
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Option shall not in
any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Option.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

71

 

 

 

IN WITNESS WHEREOF, the Company has caused this Option to be duly executed by
its authorized officer as of the date first indicated above.

 

    Michael Brennan  

 

72

 



 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Option)

 

To: Michael Brennan

 

The undersigned is the Holder of Option, a copy of which is attached hereto (the
“Option”) issued by Michael Brennan. Capitalized terms used herein and not
otherwise defined have the respective meanings set forth in the Option.

 

1.          The Option is currently exercisable to purchase a total of
______________ Option Shares.

 

2.          The undersigned Holder hereby exercises its right to purchase
_________________ Option Shares pursuant to the Option.

 

3.          The Holder shall pay the sum of $____________ to the Company in
accordance with the terms of the Option.

 

4.          Pursuant to this exercise, the Grantor shall deliver to the holder
_______________ Option Shares in accordance with the terms of the Option.

 

5.          Following this exercise, the Option shall be exercisable to purchase
a total of ______________ Option Shares.

 

Dated: ___________, ________________

 

Name of Holder:

(Print)     By:     Name:     Title:    



  

(Signature must conform in all respects to name of Holder as specified on the
face of the Option)

 

73

 

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Option]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Option to
purchase ____________ shares of Common Stock of Micro Imaging Technology, Inc.,
a California corporation (the “Company”) to which the within Option relates and
appoints ________________ attorney to transfer said right on the books of the
Company with full power of substitution in the premises.

 

Dated: _______, _________________

 

_______________

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Option)

_______________

 

Address of Transferee

 

In the presence of:

_______________

 

74

 

 

Exhibit F

 

OPTION AGREEMENT

 

Anthony Frank (“Grantor”) hereby certifies that, for value received, Alpine MIT
Partners, LLC, a Delaware limited liability company, or its registered assigns
(the “Holder”), is entitled to purchase from Grantor up to a total of 35,714,285
shares of common stock, $0.001 par value per share (the “Common Stock”), of
Micro Imaging Technology, Inc., a California corporation (the “Company”) (each
such share, an “Option Share” and all such shares, the “Option Shares”) at an
exercise price equal to $0.007 per share (as adjusted from time to time as
provided in Section 5, the “Exercise Price”), at any time and from time to time
from and after April 7, 2012 (the “Vesting Date”) and through and including
October 8, 2012 (the “Expiration Date”), and subject to the following terms and
conditions.

 

This Option (“Option”) is one of a series of similar Options issued pursuant to
those pursuant to that certain Securities Purchase Agreement, dated March 7,
2012 (the “Securities Purchase Agreement”), by and between Maker and Holder
relating to the sale by the Company of 7% Senior Secured Convertible Debentures
(the “Debentures. In addition to the terms defined elsewhere in this Option,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Securities Purchase Agreement.

 

1.            Exercise and Duration of Options.

 

(a)          This Option shall be exercisable by the registered Holder at any
time and from time to time on or after the Vesting Date. At (a) 6:30 P.M., New
York City time on the Expiration Date, the portion of this Option not exercised
prior thereto shall be and become void and of no value.

 

(b)          A Holder may exercise this Option by delivering to the Grantor (i)
an exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Option Shares as to which this Option is being exercised. The
date such items are delivered to the Grantor (as determined in accordance with
the notice provisions hereof) is an “Exercise Date.” The Holder shall not be
required to deliver the original Option in order to effect an exercise
hereunder. Execution and delivery of the Exercise Notice shall have the same
effect as cancellation of the original Option and issuance of a New Option
evidencing the right to purchase the remaining number of Option Shares.

 

2.            Delivery of Option Shares.

 

(a)          Upon exercise of this Option, the Grantor shall promptly (but in no
event later than three Trading Days after the Exercise Date) issue or cause to
be issued and cause to be delivered to or upon the written order of the Holder
and in such name or names as the Holder may designate, a certificate for the
Option Shares issuable upon such exercise. The Holder, or any Person so
designated by the Holder to receive Option Shares, shall be deemed to have
become holder of record of such Option Shares as of the Exercise Date. The
Grantor shall, upon request of the Holder, use its best efforts to deliver
Option Shares hereunder electronically through the Depository Trust Corporation
or another established clearing corporation performing similar functions.

 

(b)          This Option is exercisable, either in its entirety or, from time to
time, for a portion of the number of Option Shares. Upon surrender of this
Option following one or more partial exercises, the Grantor shall issue or cause
to be issued, at its expense, a New Option evidencing the right to purchase the
remaining number of Option Shares.

 

75

 

  

(c)          The Grantor’s obligations to issue and deliver Option Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Grantor or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Grantor to the Holder in connection with the issuance of Option Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Grantor’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Option as required pursuant to the terms hereof.

 

3.            Replacement of Option. If this Option is mutilated, lost, stolen
or destroyed, the Grantor shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Option, a New Option, but only upon receipt of evidence reasonably
satisfactory to the Grantor of such loss, theft or destruction and customary and
reasonable indemnity, if requested. Applicants for a New Option under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Grantor may
prescribe.

 

4.            Reservation of Option Shares. The Grantor covenants that he will
at all times own and keep unencumbered sufficient shares of of Common Stock,
solely for the purpose of enabling him to deliver the Option Shares upon
exercise of this Option as herein provided, the number of Option Shares which
are then issuable and deliverable upon the exercise of this entire Option, free
from preemptive rights or any other contingent purchase rights of persons other
than the Holder (taking into account the adjustments and restrictions of Section
5). The Grantor covenants that all Option Shares so issuable and deliverable
shall, upon issuance and the payment of the applicable Exercise Price in
accordance with the terms hereof, be duly and validly authorized, issued and
fully paid and nonassessable.

 

5.            Certain Adjustments. The Exercise Price and number of Option
Shares issuable upon exercise of this Option are subject to adjustment from time
to time as set forth in this Section 5.

 

(a)           Stock Dividends and Splits. If the Company, at any time while this
Option is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)           Number of Option Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraphs (a) or (b) of this Section, the number of
Option Shares that may be purchased upon exercise of this Option shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Option Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.

 

76

 

  

(c)          Calculations. All calculations under this Section 8 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.         .

 

6.            Miscellaneous.

 

(a)          Subject to the restrictions on transfer set forth on the first page
hereof, this Option may be assigned by the Holder. This Option may not be
assigned by the Grantor. This Option shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns heirs
and legal representatives. Subject to the preceding sentence, nothing in this
Option shall be construed to give to any person other than the Grantor and the
Holder any legal or equitable right, remedy or cause of action under this
Option. This Option may be amended only in writing signed by the Grantor and the
Holder and their successors and assigns.

 

(b)          Governing Law. all questions concerning the construction, validity,
enforcement and interpretation of this Option shall be governed by and construed
and enforced in accordance with the laws of the state of Delaware.

 

(c)          The headings herein are for convenience only, do not constitute a
part of this Option and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)          In case any one or more of the provisions of this Option shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Option shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Option.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

77

 

  

IN WITNESS WHEREOF, the Company has caused this Option to be duly executed by
its authorized officer as of the date first indicated above.

 

____________________________

Anthony Frank

 

78

 

  

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Option)

 

To: Anthony Frank

 

The undersigned is the Holder of Option, a copy of which is attached hereto (the
“Option”) issued by Anthony Frank. Capitalized terms used herein and not
otherwise defined have the respective meanings set forth in the Option.

 

1.          The Option is currently exercisable to purchase a total of
______________ Option Shares.

 

2.          The undersigned Holder hereby exercises its right to purchase
_________________ Option Shares pursuant to the Option.

 

3.          The Holder shall pay the sum of $____________ to the Company in
accordance with the terms of the Option.

 

4.          Pursuant to this exercise, the Grantor shall deliver to the holder
_______________ Option Shares in accordance with the terms of the Option.

 

5.          Following this exercise, the Option shall be exercisable to purchase
a total of ______________ Option Shares.

 

Dated: _______, ______________

 

Name of Holder: 

(Print)     By:     Name:     Title:    

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Option)

 

79

 

  

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Option]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Option to
purchase ____________ shares of Common Stock of Micro Imaging Technology, Inc.,
a California corporation (the “Company”) to which the within Option relates and
appoints ________________ attorney to transfer said right on the books of the
Company with full power of substitution in the premises.

 

Dated: _______, _______________

 

_______________

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Option)

_______________

 

Address of Transferee

 

In the presence of:

_______________

 



80

 

  

 Exhibit G



 

OPTION AGREEMENT

 

Victor Hollander (“Grantor”) hereby certifies that, for value received, Alpine
MIT Partners, LLC, a Delaware limited liability company, or its registered
assigns (the “Holder”), is entitled to purchase from Grantor up to a total of
35,714,285 shares of common stock, $0.001 par value per share (the “Common
Stock”), of Micro Imaging Technology, Inc., a California corporation (the
“Company”) (each such share, an “Option Share” and all such shares, the “Option
Shares”) at an exercise price equal to $0.007 per share (as adjusted from time
to time as provided in Section 5, the “Exercise Price”), at any time and from
time to time from and after April 8, 2012 (the “Vesting Date”) and through and
including October 8, 2012 (the “Expiration Date”), and subject to the following
terms and conditions.

 

This Option (“Option”) is one of a series of similar Options issued pursuant to
those pursuant to that certain Securities Purchase Agreement, dated March 7,
2012 (the “Securities Purchase Agreement”), by and between Maker and Holder
relating to the sale by the Company of 7% Senior Secured Convertible Debentures
(the “Debentures. In addition to the terms defined elsewhere in this Option,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Securities Purchase Agreement.

 

1.            Exercise and Duration of Options.

 

(a)          This Option shall be exercisable by the registered Holder at any
time and from time to time on or after the Vesting Date. At (a) 6:30 P.M., New
York City time on the Expiration Date, the portion of this Option not exercised
prior thereto shall be and become void and of no value.

 

(b)          A Holder may exercise this Option by delivering to the Grantor (i)
an exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Option Shares as to which this Option is being exercised. The
date such items are delivered to the Grantor (as determined in accordance with
the notice provisions hereof) is an “Exercise Date.” The Holder shall not be
required to deliver the original Option in order to effect an exercise
hereunder. Execution and delivery of the Exercise Notice shall have the same
effect as cancellation of the original Option and issuance of a New Option
evidencing the right to purchase the remaining number of Option Shares.

 

2.            Delivery of Option Shares.

 

(a)          Upon exercise of this Option, the Grantor shall promptly (but in no
event later than three Trading Days after the Exercise Date) issue or cause to
be issued and cause to be delivered to or upon the written order of the Holder
and in such name or names as the Holder may designate, a certificate for the
Option Shares issuable upon such exercise. The Holder, or any Person so
designated by the Holder to receive Option Shares, shall be deemed to have
become holder of record of such Option Shares as of the Exercise Date. The
Grantor shall, upon request of the Holder, use its best efforts to deliver
Option Shares hereunder electronically through the Depository Trust Corporation
or another established clearing corporation performing similar functions.

 

(b)          This Option is exercisable, either in its entirety or, from time to
time, for a portion of the number of Option Shares. Upon surrender of this
Option following one or more partial exercises, the Grantor shall issue or cause
to be issued, at its expense, a New Option evidencing the right to purchase the
remaining number of Option Shares.

 

81

 

  

(c)          The Grantor’s obligations to issue and deliver Option Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Grantor or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Grantor to the Holder in connection with the issuance of Option Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Grantor’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Option as required pursuant to the terms hereof.

 

3.           Replacement of Option. If this Option is mutilated, lost, stolen or
destroyed, the Grantor shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Option, a New Option, but only upon receipt of evidence reasonably
satisfactory to the Grantor of such loss, theft or destruction and customary and
reasonable indemnity, if requested. Applicants for a New Option under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Grantor may
prescribe.

 

4.           Reservation of Option Shares. The Grantor covenants that he will at
all times own and keep unencumbered sufficient shares of of Common Stock, solely
for the purpose of enabling him to deliver the Option Shares upon exercise of
this Option as herein provided, the number of Option Shares which are then
issuable and deliverable upon the exercise of this entire Option, free from
preemptive rights or any other contingent purchase rights of persons other than
the Holder (taking into account the adjustments and restrictions of Section 5).
The Grantor covenants that all Option Shares so issuable and deliverable shall,
upon issuance and the payment of the applicable Exercise Price in accordance
with the terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.

 

5.           Certain Adjustments. The Exercise Price and number of Option Shares
issuable upon exercise of this Option are subject to adjustment from time to
time as set forth in this Section 5.

 

(a)           Stock Dividends and Splits. If the Company, at any time while this
Option is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)           Number of Option Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraphs (a) or (b) of this Section, the number of
Option Shares that may be purchased upon exercise of this Option shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Option Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.

 

82

 

  

(c)           Calculations. All calculations under this Section 8 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.         .

 

6.           Miscellaneous.

 

(a)          Subject to the restrictions on transfer set forth on the first page
hereof, this Option may be assigned by the Holder. This Option may not be
assigned by the Grantor. This Option shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns heirs
and legal representatives. Subject to the preceding sentence, nothing in this
Option shall be construed to give to any person other than the Grantor and the
Holder any legal or equitable right, remedy or cause of action under this
Option. This Option may be amended only in writing signed by the Grantor and the
Holder and their successors and assigns.

 

(b)          Governing Law. all questions concerning the construction, validity,
enforcement and interpretation of this Option shall be governed by and construed
and enforced in accordance with the laws of the state of Delaware.

 

(c)          The headings herein are for convenience only, do not constitute a
part of this Option and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)          In case any one or more of the provisions of this Option shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Option shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Option.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

83

 

  

IN WITNESS WHEREOF, the Company has caused this Option to be duly executed by
its authorized officer as of the date first indicated above.

 

___________________________

Victor Hollander

 

84

 

  

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Option)

 

To: Victor Hollander

 

The undersigned is the Holder of Option, a copy of which is attached hereto (the
“Option”) issued by Victor Hollander. Capitalized terms used herein and not
otherwise defined have the respective meanings set forth in the Option.

 

1.          The Option is currently exercisable to purchase a total of
______________ Option Shares.

 

2.          The undersigned Holder hereby exercises its right to purchase
_________________ Option Shares pursuant to the Option.

 

3.          The Holder shall pay the sum of $____________ to the Company in
accordance with the terms of the Option.

 

4.          Pursuant to this exercise, the Grantor shall deliver to the holder
_______________ Option Shares in accordance with the terms of the Option.

 

5.          Following this exercise, the Option shall be exercisable to purchase
a total of ______________ Option Shares.

 

Dated: _______, _________

 

Name of Holder:

(Print)     By:     Name:     Title:    

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Option)

 

85

 

  

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Option]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Option to
purchase ____________ shares of Common Stock of Micro Imaging Technology, Inc.,
a California corporation (the “Company”) to which the within Option relates and
appoints ________________ attorney to transfer said right on the books of the
Company with full power of substitution in the premises.

 

Dated: _______, _________

 

_______________

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Option)

_______________

 

Address of Transferee

 

In the presence of:

_______________

 

86

 

